Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43881 Page 1 of 66




                  EXHIBIT 1
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43882 Page 2 of 66


      KELLEY DRYE & WARREN LLP
  1   William J. Jackson (Admitted Pro Hac Vice)
      Texas Bar No. 00784325
  2   Micheal W. Dobbs (admitted Pro Hac Vice)
      Texas Bar No. 24012533
  3   Kenneth O. Corley (Admitted Pro Hac Vice)
      Texas Bar No. 24048405
  4   Nancy K. Yanochik (Admitted Pro Hac Vice)
  5   Texas Bar No. 01293000
      515 Post Oak Blvd., Suite 900
  6   Houston, Texas 77027

  7 KELLEY DRYE & WARREN LLP
    Andrew W. Homer (SBN 259852)
  8 7825 Fay Ave., Suite 200
    La Jolla, CA 92037
  9
    SAN DIEGO UNIFIED PORT DISTRICT
 10 OFFICE OF THE GENERAL COUNSEL
    Thomas A. Russell (SBN 108607) Gen. Counsel
 11 Ellen F. Gross (SBN 149127) Asst. Gen. Counsel
    John N. Carter (SBN 246886) Dep. Gen. Counsel
 12 3165 Pacific Highway
    P.O. Box 120488
 13 San Diego, CA 92112-0488
    Telephone: (619) 686-6219
 14
    Attorneys for Plaintiff San Diego Unified Port District
 15
                             UNITED STATES DISTRICT COURT
 16
                   SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO
 17
      SAN DIEGO UNIFIED PORT                   Case No. 3:15-CV-0578-WQH-AGS
 18   DISTRICT,    a public corporation; and
      CITY OF SAN DIEGO, a municipal           DECLARATION OF WILLIAM D.
 19   corporation,                             GOLIGHTLY
 20
                          Plaintiffs,
 21                                         Judge: Hon. William Q. Hayes
             v.                             Filed Date: March 13, 2015
 22                                         Trial Date: February 18, 2020
       MONSANTO COMPANY, SOLUTIA
 23    INC., and PHARMACIA
       CORPORATION,
 24
 25                       Defendants.
 26
 27
 28
       4820-2222-8646
                                CASE NO. 3:15-CV-00578-WQH-AGS
                             DECLARATION OF WILLIAM D. GOLIGHTLY
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43883 Page 3 of 66



  1 I, William D. Golightly, declare under the penalty of perjury that the following is true
  2 and correct:
  3        1. I issued an expert report in the above-referenced matter on April 5, 2019. I
  4            issued a rebuttal report in the above-referenced matter on June 13, 2019.
  5        2. The statements contained in each of my reports are true and correct.
  6        3. If requested, I am able and would testify under oath as to the facts and opinions
  7            set forth in those reports at trial.
  8
  9
 10          Executed on September 18, 2019
                                                            William D. Golightly
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       4820-2222-8646
                                      CASE NO. 3:15-CV-00578-WQH-AGS
                                   DECLARATION OF WILLIAM D. GOLIGHTLY
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43884 Page 4 of 66




                                            SAN DIEGO UNIFIED PORT DISTRICT
                                            ET AL. V. MONSANTO CO., ET AL.
                                            WILLIAM GOLIGHTLY EXPERT REPORT
                                            KLEINFELDER PROJECT NO. 20193073.001A




                                              APRIL 5, 2019




                                         Copyright 2019 Kleinfelder
                                           All Rights Reserved

    ONLY THE CLIENT OR ITS DESIGNATED REPRESENTATIVES MAY USE THIS DOCUMENT AND ONLY FOR THE SPECIFIC
                                PROJECT FOR WHICH THIS REPORT WAS PREPARED.




    20193073.001A/SDI19R92708                  Page i of iv                               April 5, 2019
    © 2019 Kleinfelder                                                                www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43885 Page 5 of 66



    A Report Prepared for:


    Mr. .Andrew Homer
    Kelly Drye & Warren, LLP
    7825 Fay Avenue, Suite 200
    La Jolla, California 92073



    SAN DIEGO UNIFIED PORT DISTRICT
    ET AL. V. MONSANTO CO., ET AL.
    WILLIAM GOLIGHTLY EXPERT REPORT




    Prepared by:




    William D. Golightly, P.E.
    Vice President




    KLEINFELDER
    550 West C Street Suite 1200
    San Diego, California 92101
    Phone: 619.831.4600



    April 5, 2019
    Kleinfelder Project No. 20193073.001A




    20193073.001A/SDI19R92708               Page ii of iv             April 5, 2019
    © 2019 Kleinfelder                                            www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43886 Page 6 of 66



                                                      TABLE OF CONTENTS
    Section                                                                                                                         Page

    1     STATEMENT OF QUALIFICATIONS AND COMPENSATION ............................................ 1
          1.1   QUALIFICATIONS ................................................................................................... 1
          1.2   COMPENSATION .................................................................................................... 1
    2     INTRODUCTION ................................................................................................................... 2
          2.1   BACKGROUND ........................................................................................................ 2
          2.2   SUMMARY OF CONCLUSIONS .............................................................................. 2
          2.3   HISTORICAL BACKGROUND ................................................................................. 3
    3     HISTORY AND REGULATORY ACTIONS FOR PCB IMPACTED SEDIMENT SITES IN
          SAN DIEGO BAY .................................................................................................................. 6
          3.1   ROHR/BF GOODRICH SITE ................................................................................... 6
          3.2   SHIPYARD SEDIMENT SITE .................................................................................. 9
                3.2.1 Regulatory Actions ....................................................................................... 11
          3.3   FORMER CAMPBELL SHIPYARD ........................................................................ 13
          3.4   LAUREL HAWTHORN EMBAYMENT ................................................................... 15
                3.4.1 Solar Turbines/East LHE.............................................................................. 16
                3.4.2 Former General Dynamics Lindbergh Field Plant/LHCE ............................. 17
                3.4.3 San Diego International Airport/LHCE ......................................................... 19
                3.4.4 Teledyne Ryan Aeronautical/West LHE ....................................................... 20
          3.5   CONVAIR LAGOON ............................................................................................... 21
          3.6   EAST BASIN .......................................................................................................... 24
    4     REGULATORY CLEANUP LEVELS FOR PCBS IN SAN DIEGO BAY SEDIMENTS ...... 28
    5     CONCLUSIONS .................................................................................................................. 34


    FIGURES
    1-1  San Diego Bay Sediment Sampling Locations (1996-2018)
    1-2  Total PCB Natural Neighbor Interpolation for Surface Sediments in San Diego Bay
    1-3  San Diego Bay PCB Sites
    2-1  BF Goodrich Site
    2-2  Shipyard Sediment Site
    2-3  Campbell Shipyard Site 2018
    2-4  Former Campbell Shipyard Site 2000
    2-5  Laurel Hawthorn Embayment
    2-6  Solar Turbines Outfalls to LHE
    2-7  SWCS Outfalls to LHE
    2-8  Convair Lagoon
    2-9  SWCS Outfalls to Convair Lagoon
    2-10 East Basin
    2-11 Harbor Drive Test Facility SWCS System and Outfalls to the East Basin
    3-1  Shipyard Sediment Site Reference Site Locations

    APPENDICES
    A    Golightly CV
    B    Documents Reviewed



    20193073.001A/SDI19R92708                                  Page iii of iv                                              April 5, 2019
    © 2019 Kleinfelder                                                                                                www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43887 Page 7 of 66



                                           ACRONYMS

    AET                         advanced effect threshold
    ARCO                        Atlantic Richfield Company
    BNSF Railway                Burlington Northern Santa Fe Railway
    CAO                         Cleanup and Abatement Order
    CERCLA                      Comprehensive Environmental Response Compensation and
                                Liability Act
    DSV                         Deep Submergence Vehicle
    GDLFP                       General Dynamics Lindbergh Field Plant
    HDTF                        Harbor Drive Test Facility
    IS&E                        Imminent or Substantial Endangerment Determination and
                                Remedial Action Order
    LHCE                        Laurel Hawthorne Central Embayment
    LHE                         Laurel Hawthorn Embayment
    µg/kg                       microgram per kilogram
    mg/kg                       milligram per kilogram
    MS4                         municipal separate storm sewer system
    MTS                         Metropolitan Transit System
    NASSCO                      National Steel and Shipbuilding Company
    PAHs                        polynuclear aromatic hydrocarbons
    PCB                         polychlorinated biphenyl compound
    PCTs                        polychlorinated terphenyls
    RMI                         Rohr Marine Incorporated
    RFI                         Resource Conservation and Recovery Act Facility Investigation
    RWQCB                       California Regional Water Quality Control Board – San Diego
                                Region
    SDCRAA                      San Diego County Regional Airport Authority
    SDG&E                       San Diego Gas & Electric
    SDIA                        San Diego International Airport
    SWAC                        surface weighted average concentration
    SWCS                        storm water conveyance system
    SVOCs                       semi-volatile organic compounds
    TDY                         Teledyne Ryan Aeronautical
    TPHs                        total petroleum hydrocarbons
    VOCs                        volatile organic compounds
    WDR                         Waste Discharge Requirements




    20193073.001A/SDI19R92708               Page iv of iv                            April 5, 2019
    © 2019 Kleinfelder                                                           www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43888 Page 8 of 66




                         1   STATEMENT OF QUALIFICATIONS AND COMPENSATION

    1.1    QUALIFICATIONS

    I have been retained by Kelley Drye & Warren, LLP and Baron & Budd, P. C. to provide expert
    testimony in support of C.A. No. 3:5-CV-0578-WQH-JLB; and San Diego Unified Port District, et
    al. v. Monsanto Co., et al.

    I have over 30 years of environmental engineering experience with 24 years of experience in the
    San Diego area. I hold a bachelor’s degree geology from East Carolina University (1984) and a
    master’s degree in civil/environmental engineering from Arizona State University (1989). I am a
    registered professional engineer in Arizona and California and hold a certification as an Envison
    Sustainability Professional.

    Over the past 30 years I have investigated, evaluated remedial alternatives and implemented
    remedial actions for sites impacted by polychlorinated biphenyl’s (PCBs), dioxins and furans,
    halogenated volatile organic compounds (HVOCS), polycyclic aromatic hydrocarbons (PAHs),
    petroleum hydrocarbons and priority pollutant metals. I have used my expertise to assist public
    and private clients including the San Diego Unified Port District, the U.S. Navy, the Air National
    Guard, the Arizona Department of Environmental Quality, the California Department of Toxic
    Substances Control, USEPA, the Los Angeles Department of Water and Power (LADWP), the
    Los Angeles County Metropolitan Transportation Authority, the San Diego County Regional
    Airport Authority, major oil companies, aerospace manufacturers, private developers, and
    hospitals. I have a working knowledge of the regulatory frame-work including: TSCA, RCRA,
    CERCLA and state administered programs.

    Over the course of the past 30 years, I have been retained to provide expert testimony on three
    occasions, but none of the testimony was requested or given within the past four years. I have
    also been retained to provide expert third-party review of work products prepared by others. A
    copy of my CV is provided in Appendix A to this document.

    1.2    COMPENSATION

    My hourly rate for preparing this expert report and for testimony is $350.




    20193073.001A/SDI19R92708                  Page 1 of 34                               April 5, 2019
    © 2019 Kleinfelder                                                                www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43889 Page 9 of 66




                                            2   INTRODUCTION

    2.1       BACKGROUND

    This report has been prepared for Kelly Drye & Warren, LLP in support of C.A. No. 3:5-CV-0578-
    WQH-JLB; and San Diego Unified Port District, et al. v. Monsanto Co., et al. The following
    information is intended to provide a brief historical summary of polychlorinated biphenyl
    compound (PCB) usage in and around the San Diego Bay (Bay), a summary of documented
    releases of PCBs impacting Bay sediments, a summary of regulatory actions addressing these
    releases, and a discussion of PCB background or reference levels established for the Bay.

    2.2       SUMMARY OF CONCLUSIONS

    A summary of documents reviewed to prepare this report are included in Appendix B. The
    following conclusions are drawn based on the information contained in these documents and my
    professional experience.

          •    Past industrial activities around the San Diego Bay have released PCBs to the
               environment.
          •    PCBs have been discharged to the San Diego Bay either directly or through storm water
               conveyance systems.
          •    PCB concentrations are greatest near the shoreline and points of storm water discharge.
          •    Lower levels of PCBs are distributed throughout the San Diego Bay.
          •    The California Regional Water Quality Control Board – San Diego Region has found that
               the release of PCBs to San Diego Bay has caused a condition of pollution or nuisance.
          •    The California Regional Water Quality Control Board – San Diego Region has
               acknowledged the technical and economic impracticability of cleaning the San Diego Bay
               Sediments to natural background levels, which would require removal of all PCBs because
               they are man-made and do not occur naturally in the environment, and have required
               dischargers of PCBs to clean up to alternate “ambient” or “contemporary” background
               levels.
          •    Beyond the limits of remedial actions, residual concentration of PCBs remain in the San
               Diego Bay sediment and may continue to cause a condition of pollution or nuisance and
               be a source for recontamination of remediated areas.




    20193073.001A/SDI19R92708                    Page 2 of 34                              April 5, 2019
    © 2019 Kleinfelder                                                                 www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43890 Page 10 of
                                      66



   2.3       HISTORICAL BACKGROUND

   The San Diego Bay (Bay) and surrounding tidelands have a long history of industrial activity dating
   back to the early 1900’s. Industrial activities have included, among others:

   •     Ship and boat building and repair              •   Wood treating
   •     Electric utility pole treatment and
                                                        •   Fuel storage and transfer
         storage
   •     Electric equipment storage and repair          •   Fish processing
   •     Aircraft and aircraft component
                                                        •   Commercial fishing
         manufacturing and testing
   ••    Railways                                       •   Garbage disposal and processing

   •     Rail car maintenance facilities                •   Ice manufacturing

   •     Coal gasification                              •   Kelp processing and product manufacturing

   •     Power generation                               •   Gas turbine manufacturing


   These industrial activities used a wide variety of chemicals including polychlorinated biphenyls
   (PCBs). Prior to their ban in the 1970’s, PCBs were used in many products and applications
   including but not limited to: cutting oils, hydraulic fluids, vacuum pumps, synthetic resins, wax
   extenders, dedusting agents, sealing and caulking compounds, dielectric fluids for transformers
   and capacitors, paints, some plastics and rubber compounds. The widespread use of PCBs and
   historic waste management practices have resulted in the release of PCBs to the environment
   and the transport of PCBs to the Bay impacting water quality, sediments, and the beneficial use.
   Evidence for these impacts include the following:

         •    In 1984/85, the wet weight concentration of total PCBs detected by the State Mussel
              Watch Program in mussels collected from Convair Lagoon exceeded the U.S Food and
              Drug Administration tolerance level for PCBs. As a result, the County of San Diego,
              Department of Health Services, posted Convair Lagoon to restrict the collection and
              consumption of mussels from the area1.
         •    McCain et al. 19922 found that the mean concentration of PCBs, metals, and aromatic
              hydrocarbons in sediments from sites in southern and central Bay were significantly higher



   1
     State of California Regional Water Quality Control Board, San Diego Region Clean Up and Abatement
   Order 86-92.
   2
     McCain, B.B., S.L. Chan, M.M. Krahn, D.W. Brown, M.S. Myers, J.T. Landahl, S. Pierce, R.C.

   20193073.001A/SDI19R92708                     Page 3 of 34                               April 5, 2019
   © 2019 Kleinfelder                                                                   www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43891 Page 11 of
                                      66



            than sediment samples from nearby non-urban sites. Mean concentration of PCBs in fish
            tissue samples from these areas were also found to be higher.
       •    In 2013, the California Office of Environmental Health Hazard Assessment published a
            health advisory and guidelines for fish consumption from the Bay warning of unhealthy
            levels of PCBs and mercury in fish tissue3.
       •    San Diego Bay is listed in the Final 2014 and 2016 State of California Integrated Report
            (303 [d]) list) as an impaired water body for PCB fish tissue. This decision is supported by
            fish and shellfish tissue studies cited in the decisions supporting information. PCB sources
            cited by the State include contaminated sediments, dredge spoils, material from historic
            land management activities, illegally dumped waste, spills, urban runoff/storm sewers and
            other unknown sources4.

   Studies conducted within the Bay have demonstrated that PCBs are widely distributed in the
   sediments at varying concentrations throughout the Bay. Studies conducted between 1996 and
   2018 and associated sampling location are summarized on Figure 1-15. Figure 1-2 is a natural
   neighbor interpolation of the surface sediment data from these investigations5. The highest
   concentrations of PCBs have been reported in sediments near locations with current and historic
   industrial activities. These include, for example (Figure 1-3):

       •    Rohr/BF Goodrich in Chula Vista
       •    U.S Navy 32nd Street Naval Station
       •    South Bay Shipyard sites (NASSCO, BAE Systems, Continental Maritime)
       •    South end of Tenth Avenue Marine Terminal
       •    Former Campbell Shipyard
       •    Laurel Hawthorn Embayment (Former Teledyne Ryan Facility, Solar Turbines, Former
            General Dynamics Lindberg Field Plant)
       •    Convair Lagoon (Former Teledyne Ryan Facility, Former General Dynamics Lindberg
            Field Plant)


   Clark, Jr., and U. Varanasi. 1992. Chemical Contamination and Associated Fish Diseases in San Diego
   Bay. Environ. Sci. Technol., 26:725–733.
   3
     State of California Office of Environmental Health Hazard Assessment (https://oehha.ca.gov/fish/press-
   release/press-release-fish/state-fish-consumption-advisories-san-diego-bay-and-mission.)
   4
     California Water Resources Control Board
   (https://www.waterboards.ca.gov/water_issues/programs/tmdl/2014_16state_ir_reports/00062.shtml#336
   69)
   5
     Windward, LLC, 2019. Development and Application of a San Diego Bay PCB Bioaccumulation Model
   for Spotted Bass. April.

   20193073.001A/SDI19R92708                     Page 4 of 34                                  April 5, 2019
   © 2019 Kleinfelder                                                                      www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43892 Page 12 of
                                      66



       •    East Basin (Former General Dyanmics/Convair Harbor Drive Test Facility, Former
            Lockheed Marine Terminal and Railway facility and Tow Basin)
       •    America’s Cup Harbor (Commercial Basin)

   The activities and resulting discharges at these sites have likely contributed to the PCB impacts
   observed in Bay sediments and have been the subject of regulatory actions to address PCB
   impacts.      The following sections summarized the history, activities and regulatory action
   associated with these sites.




   20193073.001A/SDI19R92708                 Page 5 of 34                               April 5, 2019
   © 2019 Kleinfelder                                                               www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43893 Page 13 of
                                      66



       3   HISTORY AND REGULATORY ACTIONS FOR PCB IMPACTED SEDIMENT SITES IN
                                                 SAN DIEGO BAY

   3.1     ROHR/BF GOODRICH SITE

   The former Rohr/BF Goodrich Site is located at 850 Lagoon Drive in Chula Vista, California
   (Figure 1-4) approximately 0.3 miles east of the southeastern edge of the Bay. The property
   consisted of north and south campuses. The North Campus is approximately 86 acres and the
   South Campus is approximately 59 acres (Figure 2-1).

   In 1941, Rohr Aircraft Corporation began manufacturing structural and engine components for
   the aviation and aerospace industry in a facility at the base of H Street. In 1969, the company
   incorporated as Rohr Corporation and subsequently became Rohr Industries in 1971 and Rohr
   Inc., in 1992. BF Goodrich Company acquired Rohr Inc., in 1997 and began operating as BF
   Goodrich Aerospace Aerostructures Group. In 2012, United Technologies Corporation acquired
   BF Goodrich Corporation (name change from Company to Corporation in 2001). Currently BF
   Goodrich Corporation continues to exist as a corporate entity.

   Following construction of the original buildings in 1941, the facility continued to expand through
   the early 1970’s. The physical expansion was made possible through three major dredge and fill
   projects, conducted in 1960, 1968 and 1971, that expanded the facility footprint westward. The
   second major dredge and fill project (circa 1968) created an area bordered by a ditch
   approximately 60 to 80 feet in width subsequently named the “L-ditch” due to its physical
   configuration. The L-ditch discharged to the Bay through two outfalls referred to as Outfalls 3 and
   4. An open drainage channel, referred to as the “North Feeder”, was created during the 1968 fill
   project. The North Feeder connected northern portions of the South Campus to the L-ditch6.

   Throughout its operation, the Rohr/BF /Goodrich facility used a variety of products that may have
   contained PCB’s until their ban in the 1970’s. Hydraulic fluids and cutting oils, were stored in
   above ground storage tanks and used as lubricants and cooling fluids in metal cutting and bending
   operations and for heat transfer7. Wastes from these activities were historically discharged to
   drains leading to ditches and outfalls discharging to the Bay shoreline from 1941 through the




   6
     The Bodhi Group, 2013. Report of Source Evaluation of Waste at Outfall 4, L-Ditch and Goodrich
   Aerospace Facilities, Chula Vista, California. December.
   7
     The Bodhi Group Inc. 2014. Source Identification of PCB Impacts in H Street Former Goodrich
   Aerostructures Facility, Chula Vista, California. Prepared for the San Diego Unified Port District. March.

   20193073.001A/SDI19R92708                      Page 6 of 34                                    April 5, 2019
   © 2019 Kleinfelder                                                                         www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43894 Page 14 of
                                      66



   1960s. Site investigations conducted in 1993, 1999, 2001 and 2014 have detected elevated
   concentration of PCBs near former and present outfall locations.

   In 1999, ownership of the South Campus was transferred from Rohr to the San Diego Unified Port
   District (Port District). Rohr vacated the property and moved all operations to the North Campus
   in 2002. The Port District demolished the South Campus buildings in 2007 leaving the foundation,
   building slabs, pavement and subsurface utilities. In 2014, Rohr began surface and subsurface
   demolition and remediation of the South Campus property. These activities are ongoing as of the
   date of this report. Chemicals of concern for the remedial activities included a variety of industrial
   chemicals including metals and PCBs.

   The Rohr/ BF Goodrich facility storm water conveyance system (SWCS) was initially installed
   during site development in the 1940’s and was modified and expanded as the facility grew. Storm
   water runoff from the North Campus and northern portion of the South Campus was collected by
   an onsite SWCS and conveyed to one of two outfalls identified as Outfall 1 and Outfall 2. Outfall
   1 is a 54-inch SWSC that drains the primarily the North Campus and outfalls to a marsh west of
   Building 61.8 This outfall is still active. Outfall 2 is a 72-inch SWCS that drained portions of the
   North and South Campuses with an outfall in the Chula Vista Marina. During the South Campus
   demolition activities, the portion of the 72-inch SWCS that drained the South Campus was
   plugged and no longer contributes to the SWCS. Currently drainage to the 72-inch SWCS comes
   primarily from H street, the North Campus and areas to the east of the South Campus.

   Storm water runoff from a majority of the South Campus was collected by an SWCS and
   discharged the L-ditch. One leg of the ditch flowed west to an outfall identified as Outfall 3, located
   in Chula Vista Marina. The other leg of the ditch flowed south to an outfall identified as Outfall 4,
   located in a ditch paralleling Marina Parkway9. Along the southwestern corner of the facility, storm
   water runs off as sheet flow and drains into the L-ditch and Outfalls 3 and 4 without entering the
   SWCS. During the South Campus demolition, the South Campus SWCS was abandoned in
   place, the L-ditch remediated, backfilled and replaced by a sand filter the conveys runoff to
   Outfalls 3 and 410.




   8
    Haley and Aldrich, 2018. Stormwater Pollution Prevention Plan, 850 Lagoon Drive, Chula Vista,
   California. February.
   9
     Secor International Inc. 1999. Phase I and Phase II Site Investigation, BF Goodrich Aerospace
   Aerostructures Group (Formerly Rohr Inc.), Chula Vista, California. October 25.
   10
      Haley & Aldrich, Inc. 2012. L-Ditch Remediation Completion Report, Goodrich South Campus, Chula
   Vista, California. April 27.

   20193073.001A/SDI19R92708                    Page 7 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                    www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43895 Page 15 of
                                      66


   REGULATORY ACTIONS

   In 1998, the California Regional Water Quality Control Board – San Diego Region (RWQCB)
   issued Cleanup and Abatement Order (CAO) No. 98-08 to Aerostructures Group of BF Goodrich
   Aerospace and the BF Goodrich Company. In the Order, the RWQCB concluded that the facility
   had discharged chemical wastes from the various manufacturing operation to soil, groundwater
   and the SWCS causing an exceedance of groundwater and surface water quality objectives.
   Furthermore, the RWQCB concluded the discharges to the SWCS had been transported to the
   Bay by daily tidal flux and storm water flows. Activities cited as being a source for discharges of
   wastes included: metal melting; cutting, drilling, casting, and parts fabrication; degreasing,
   cleaning; anodizing and plating; chemical milling; conversion coating and painting; and sludge
   treatment. Chemicals of concern included priority pollutant metals, hexavalent chromium, volatile
   organic compounds (VOC), total petroleum hydrocarbons (TPHs), polynuclear aromatic
   hydrocarbons (PAHs) and semi-volatile organic compounds (SVOCs)11. The Order required BF
   Goodrich Aerospace to: conduct a Phase I Environmental Investigation, implement
   comprehensive storm water runoff sampling, conduct a comprehensive storm water conveyance
   system investigation, compile and evaluate sitewide data, and implement interim remedial
   actions.

   In 2014, the RWQCB issued CAO No. R9-2014-0019 to Rohr and Goodrich Corporation for the
   cleanup and abatement of waste discharged to soil and groundwater at the former South Campus
   facility, the Bay, and other adjacent land or groundwater. As a result of the activities conducted
   pursuant to CAO 98-08, a variety of chemicals of concern were identified at the site including
   chlorinated solvents, priority pollutant metals, PAHs and PCBs, primarily Aroclor 1254.                In
   addition, PCBs and metals were found in building materials (e.g., concrete surfaces, coatings and
   expansion joint material) at hazardous or potentially hazardous concentrations. The 2014 Order
   found that these wastes have impacted soil and groundwater at the South Campus Facility and
   caused a violation of applicable water quality standards for groundwater and have created a
   condition of pollution in the waters of the State of California. Furthermore, the 2014 Order
   concludes that a pathway exists for these wastes to migrate to the Bay through the SWCS12.


   11
      California Regional Water Quality Control Board – San Diego Region, 1998. Cleanup and Abatement
   Order No. 98-08 Aerostructures Group of BF Goodrich Aerospace (formerly Rohr, Inc.) and the BF
   Goodrich Company, 850 Lagoon Drive, Chula Vista, San Diego County, California. Revised April 2,
   1998).
   12
      California Regional Water Quality Control Board – San Diego Region, 2014. Cleanup and Abatement
   Order No. R9-2014-0019 an Order Directing Rohr and Goodrich Corporation to Cleanup and Abate the
   Effects of Waste and Submit Technical and Monitoring Reports Pertaining to Corrective Actions at the
   Former Rohr/Goodrich South Campus Facility, Chula Vista San Diego County. June 24.

   20193073.001A/SDI19R92708                    Page 8 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                    www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43896 Page 16 of
                                      66



   3.2    SHIPYARD SEDIMENT SITE

   The Shipyard Sediment Site was defined by the RWQCB in CAO R9-2014-0024 as a reach of the
   Bay bottom marine sediments along the eastern shore of Central San Diego Bay extending
   approximately from the Sampson Street extension southeast to Chollas Creek (Figure 1-4).
   Sediments within the site have been impacted by pollutants at concentrations above Bay
   background conditions. The Shipyard Sediment Site includes the waters adjacent to two shipyard
   facilities including General Dynamics/National Steel and Shipbuilding Company (NASSCO) and
   BAE Systems San Diego Ship Repair, Inc., as well as adjacent upland facilities including the
   former San Diego Gas & Electric (SDG&E) Silver Gate Power Plant, a Chevron bulk fuel storage
   facility and an Atlantic Richfield Company (ARCO) bulk storage facility (Figure 2-2).

   From the early 1900’s until 1963, the City of San Diego was the trustee of the Bay tidelands, which
   includes the Shipyard Sediment Site. By an act of legislature in 1962, the Port District was created
   and the tidelands transferred as trustee. The City of San Diego owns and operates a municipal
   separate storm sewer system (MS4) that collects urban runoff from upland areas adjacent and
   discharges to the Bay within the Shipyard Sediment Site. The RWQCB concluded that the Port
   District owns a MS4 that discharges urban runoff to the Bay within the Shipyard Sediment Site.
   The Port District disputed these conclusions13. The United States Navy owns and operates a
   MS4 system that collects runoff from Naval Base San Diego to the south of the Shipyard Sediment
   Site and discharges to Chollas Creek.

   Ship repair and construction operation have taken place within the current NASSCO leasehold
   since approximately 1939. NASSCO’s predecessor, National Iron Works, took over the existing
   ship building leaseholds in approximately 1944-1945. This leasehold also includes a former
   Standard Oil bulk facility and wharf which began operation in 190914. NASSCO has been
   operating a full-service ship building, modification, repair, and maintenance facility on a 126-acre
   parcel of tidelands since at least the 1960’s. The facility activities include steel storage, fabrication
   of steel for ship components, welding, grinding, painting, complete ship assembly and outfitting.
   The site configuration and equipment has changed over the years, but has generally included
   concrete platens for steel fabrication, building ways, a graving dock, floating dry dock, ship berth,
   rail mounted cranes, painting facilities and miscellaneous fabrication shops. NASSCO was

   13
      San Diego Unified Port District, 2013. Petition to Review Decision, In re National Pollution Discharge
   Elimination System (NPDES) Permit and Waste Discharge Requirements for Discharges from Municipal
   Separate Storm Sewer System (MS4) Draining the Watersheds within the San Diego Region, Order No.
   R9-2013-0001. June 7.
   14
      Booth, Susan E, REA-I, RG, 2004. Historical Study San Diego Bay Waterfront, Sampson Street to 28th
   Street, San Diego, California. June 30.

   20193073.001A/SDI19R92708                     Page 9 of 34                                   April 5, 2019
   © 2019 Kleinfelder                                                                       www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43897 Page 17 of
                                      66



   purchased by General Dynamics in 1998 and has continued to operate as General
   Dynamics/NASSCO to the present.

   Between 1938 and 1956, the U. S. Navy, 32nd Street Naval Base leasehold included a parcel of
   land at the foot of 28th Street, currently within the NASSCO leasehold and within the Shipyard
   Sediment Site. The parcel, which includes the 28th Street Pier, conducted operations similar to a
   small boat yard including solvent cleaning, degreasing of vessel parts, abrasive blasting and paint
   removal, surface preparations, metal plating, and surface finishing and painting.

   BAE Systems and its predecessor Southwest Marine, Inc., have been operating a ship repair,
   alteration, and overhaul facility on approximately 40 acres of tidelands northwest of and adjoining
   General Dynamics NASSCO since 1979. The facility activities included storage and fabrication of
   steel for ship components, welding, grinding, painting, assembly and outfitting. Like NASSCO,
   the site configuration and equipment has changed over the years, but has generally included
   concrete platens for steel fabrication, floating dry docks, piers for ship berthing, marine railways,
   cranes, painting facilities, and miscellaneous fabrication shops.

   Beginning in 1915, the San Diego Marine Construction Company obtained a 10-year lease from
   the City of San Diego and began development of the site at the foot of Sampson Street..
   According to the lease, onsite activities included the erection and maintenance of a building for
   the purposes of maintaining a marine ways, repairing boats, and constructing and launching all
   kinds of watercraft, with the right to construct and maintain wharves and other structures
   necessary or convenient for the stated purposes15. By the lease terms, San Diego Marine
   Construction Company was permitted to fill the tidelands with material taken from the Bay bottom,
   and not with material brought from outside the Bay.

   In 1925, the lease was extended 5 years and, in approximately 1930, the lease was extended
   again for 20 years. By 1936, dredge and fill operations at the site had been completed and a new
   five-year lease, replacing the prior 20-year lease, was issued.            The San Diego Marine
   Construction Company continued to operate at the site and expand its leasehold until 1950 when
   the lease was renewed for another 20 years.

   In 1972, the San Diego Marine Construction Company sold its leasehold to MCDC, a wholly-
   owned subsidiary of Campbell Industries who changed the name of the facility to San Diego
   Marine Construction Corporation. In 1979, Campbell Industries was purchased by Southwest


   15
     Tetra Tech 2016, Historical Study of Shipyard Sites on the San Diego Bay Waterfront, Cesar Chavez
   Parkway to Sicard Street. September.

   20193073.001A/SDI19R92708                   Page 10 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                   www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43898 Page 18 of
                                      66



   Marine, Inc. Southwest Marine acquired the ARCO marine fuel pier in 1982 which was then
   incorporated into the Southwest Marine lease hold. In 2005, Southwest Marine Inc., changed its
   name to BAE Systems.

   San Diego Gas and Electric (SDG&E), a subsidiary of Sempra Energy, owned and operated the
   Silver Gate Power Plant across Belt Street northeast of the BAE Systems facility from
   approximately 1943 to the 1990’s. SDGE maintained an easement along BAE Systems north
   property to the Bay for the intake and discharge of cooling water through a concrete tunnel.

   3.2.1    Regulatory Actions

   In March 2012, the RWQCB issued Cleanup and Abatement Order No. R9-2012-0024 (2012
   Order) to NASSCO, BAE Systems San Diego Ship Repair, Inc., The City of San Diego, Campbell
   Industries, San Diego Gas and Electric, the United States Navy and the San Diego Unified Port
   District for the Shipyard Sediment Site. In the Order, RWQCB made the following determination
   with respect to the named responsible persons16.

   NASSCO – The RWQCB determined that NASCCO has permitted waste, containing PCBs and
   other contaminants, to be discharged or deposited waste where it could be discharged to the Bay
   and created, or threatened to create, a condition of pollution or nuisance. Waste from the
   NASSCO site included spent abrasives, paint, rust, petroleum products, marine growth, sanitary
   wastes and general refuse.

   BAE Systems San Diego Ship Repair Inc. - The RWQCB determined that BAE Systems has
   permitted waste, containing PCBs and other contaminants, to be discharged or deposited waste
   where it could be discharged to the Bay and created, or threatened to create, a condition of
   pollution or nuisance. Waste from the BAE Systems site included spent abrasives, paint, rust,
   petroleum products, marine growth, sanitary wastes and general refuse.

   Campbell Industries – The RWQCB determined that Campbell Industries, prior tenant of the BAE
   Systems San Diego Ship Repair, Inc., parcel from 1972 to 1979, caused or permitted wastes to
   be discharged or to be deposited where they could be discharged into the Bay and created, or
   threatened to create, a condition of pollution or nuisance.



   16
     San Diego Regional Water Quality Control Board – San Diego Region, 2012. Cleanup and Abatement
   Order No. R9-2012-0024, National Steel and Shipbuilding Company, BAE Systems San Diego Ship
   Repair, Inc., City of San Diego, Campbell Industries, San Diego Gas and Electric, United States Navy,
   San Diego Unified Port District, Shipyard Sediment Site, San Diego Bay, San Diego California.

   20193073.001A/SDI19R92708                   Page 11 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                    www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43899 Page 19 of
                                      66



   San Diego Gas & Electric – The RWQCB determined that SDG&E has caused or permitted
   wastes containing PCBs and other pollutants to be discharged to the Bay through the Silver Gate
   Power Plant cooling water tunnel operated between 1943 and the 1990’s.

   U. S. Navy – The RWQCB determined U.S. Navy has caused or permitted marine sediment and
   associated wastes to be resuspended by the thrust of propellers during ship movements at the
   32nd Street Naval Base facility. The suspended sediments are a source of contaminants
   elsewhere in the Shipyard Sediment Site when redeposited. The RWQCB also determined that
   the Navy 28th Street Shore Boat Landing Station, operated between 1938 and 1956 within the
   current NASSCO leasehold, conducted activities like a small boat yard including solvent cleaning,
   degreasing, abrasive blasting and scraping for paint removal and surface preparations, metal
   plating, surface finishing and painting and that these activities likely produced wastes containing
   PCBs and other pollutants that may have been discharged to the Bay.

   City of San Diego – As the trustee of the relevant Shipyard Sediment Site tidelands from the early
   1900’s to 1963, the RWQCB determined the City to be responsible for the wastes permitted to be
   discharged or deposited where they were discharged within the Shipyard Sediment Site. The
   RWQCB also determined that urban runoff containing PCBs and other pollutants, conveyed
   through the City’s MS4 system and discharged to the Bay through two outfalls (SW4, located
   within the BAE Systems leasehold and SW9, located within the NASSCO leasehold) within the
   Shipyard Sediment Site has contributed to the sediment contamination observed in the Bay.

   San Diego Unified Port District – As the trustee of the relevant Shipyard Sediment Site tidelands
   from 1963 forward, the RWQCB determined that the Port District caused or permitted wastes,
   including PCBs, to be discharged or to be deposited where they were discharged into the Bay
   and created, or threatened to create, a condition of pollution or nuisance. The RWQCB also
   determined that wastes, including PCBs, commonly found in urban runoff are being discharged
   to the Bay through the MS4 that the RWQCB concluded the Port District owns. As noted above,
   the Port District disputed the conclusions regarding the MS4.

   The 2012 Order directed the responsible persons to 1) terminate illicit discharges, 2) prepare and
   implement a remedial action plan to remediate the contaminated marine sediment within the
   Shipyard Sediment Site, 3) implement interim measures to correct and abate discharges from the
   MS4 systems that contribute to outfall SW4 (Port District and City of San Diego) and 4) prepare
   and implement a MS4 Investigation and Mitigation Plan.




   20193073.001A/SDI19R92708                 Page 12 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                 www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43900 Page 20 of
                                      66



   A background sediment chemistry level for PCBs of 84 µg/kg was also established in the Order.
   The cleanup levels for directive 2) above were established at Background Sediment Chemistry
   Levels derived by the RWQCB in the Technical Report supporting the 2012 Order17. Further
   discussion of the derivation of this background level is included in Section 3.

   3.3    FORMER CAMPBELL SHIPYARD

   The former Campbell Shipyard was located at 501 East Harbor Drive on the northeastern
   shoreline of north-central Bay (Figure 1-4).      The site has been recently redeveloped to a
   hotel/marina and is currently bounded to the southeast by the Port District’s Tenth Avenue Marine
   Terminal, to the northwest by the South Embarcadero and the San Diego Convention Center to
   the northeast by Harbor Drive, the BNSF Railway and the MTS Maintenance Yard (Figures 2-3
   and 2-4).

   Prior to 1926, the Campbell site was tidelands. The Bay shoreline was expanded bayward by
   several reclamation projects. Campbell Machine Company began an engine building and repair
   operation in the east parking lot of the site (foot of 8th Ave.) in 1908. The City of San Diego Refuse
   Incinerator and the Economy Waste Paper Company were also in operation at the foot of 8 th
   Avenue at the time. Campbell Industries (Campbell), successor to Campbell Machine Company,
   began operations in 1926 primarily building commercial fishing vessels. In the early 1980’s, its
   business shifted to Naval ship repair due to the decline in the fishing industry. From approximately
   1921 to the 1990’s, the Campbell operations expanded into portions of adjacent properties
   occupied by Gould Hardware and Machinery, American Products Company, Arrow Transfer
   Company, and the San Diego Sports Arena (constructed over a SDG&E tar basin)18. The site
   infrastructure included cranes, floating dry docks, marine railways, berth, piers and over water
   structures. Operation at the site included: formation and assembly of ship hulls; application of
   paints; installation and repair of mechanical, electrical and hydraulic systems; repair of damaged
   vessels; removal and replacement of expended/failed paint systems; and support systems for the
   ships and crew. Campbell also operated a fueling apron wharf, in conjunction with General
   Petroleum of California who operated a fuel farm adjacent to and southeast of the Campbell site.
   Wastes generated by these operations included abrasive blast waste (i.e., spent grit, spent paint,
   marine organisms, rust), fresh paint, bilge waste/oil wastewater, hydro-blast waste water, oils,



   17
      State Water Resources Control Board (SWRCB) 2014, Technical Report for Cleanup and Abatement
   Order No. R9-2012-0024, for the Shipyard Sediment Site. March 14.
   18
      Ninyo & Moore, 2001. Limited Historical Study, San Diego Bay Waterfront, 5th Avenue to Crosby
   Street, San Diego, California, April 20.

   20193073.001A/SDI19R92708                   Page 13 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                    www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43901 Page 21 of
                                      66



   waste paints/sludges/solvents/thinners, construction and repair wastes, and other miscellaneous
   wastes typical of a ship building operation.

   REGULATORY ACTIONS

   In 1985, the RWQCB issued Order No. 85-01, Waste Discharge Requirements for Campbell
   Industries, San Diego, California. This order, and associated addenda, required Campbell to
   collect and analyze sediments from three remote reference stations, 11 stations along the
   Campbell shoreline and four stations at SWCS outfalls discharging to the Bay at the Campbell
   site. The suite of required analyses included metals, hydrocarbons, PCBs and polychlorinated
   terphenyls (PCTs). As of 1995, average sediment concentrations of PCBs and PCTs in samples
   collected near the Campbell shoreline were 607.2 µg/kg and 9,700 µg/kg, respectively19. Average
   sediment concentrations of PCBs and PCTs at the SWCS outfalls were 24.5 µg/kg and 7,830
   µg/kg, respectively. Average reference station sediment concentrations of PCBs an PCTs at the
   reference station were 72.4 µg/kg and 4,610 µg/kg, respectively.

   In 1989 and 1991, PTI, on behalf of Campbell, conducted Bay sediment sampling within the
   Campbell site. The RWQCB also conducted sediment sampling in 1989. A summary of the PCB
   and PCT results from these investigations are provided in the table below.

                                                                     PTI 1991           PTI 1991
          Analyte         RWQCB 1989               PTI 1989
                                                                   Site Stations      Ref. Stations
        PCBs (µg/kg)        170-3,300               53-7,100          17-8,100           8.9-880

        PCTs (µg/kg)      Not Analyzed            Not Analyzed      110-3,400           89-1,200


   In 1995, the RWQCB issued Cleanup and Abatement Order No. 95-21 to Campbell Industries,
   Marine Construction and Design Company. This Order concluded, among other things, that
   concentrations of PCBs in sediment along the Campbell shoreline are above the background
   levels of 70 µg/kg and that the contaminated sediment have caused or threatened to cause a
   condition of pollution. A discussion on the derivation of the 70 µg/kg background level is included
   in Section 3.

   Order 95-21 required Campbell to implement best management practices to be implemented to
   the satisfaction of the RWQCB, cleanup sediment contaminated with PCBs and other chemicals,



   19
     California Regional Water Quality Control Board – San Diego Region, 1995. Cleanup and Abatement
   Order No. 95-21, Campbell Industries, Marine Construction and Design Company, Campbell Shipyards,
   501 East Harbor Drive, San Diego, California.

   20193073.001A/SDI19R92708                  Page 14 of 34                               April 5, 2019
   © 2019 Kleinfelder                                                                 www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43902 Page 22 of
                                      66



   and cleanup upland soil and groundwater. The order was amended (Revised Amendment No. 3)
   and replaced the Port District as a responsible party.

   In 2005, the RWQCB issued Order No. R9-2004-0295, Waste Discharge Requirements for the
   Port of San Diego Campbell Shipyard Bay Sediment Cap, Closure and Post Closure
   Maintenance, San Diego Bay and associated Monitoring and Reporting Program No. R9-2004-
   0295. This Order included the requirements for dredging contaminated sediment from the Bay
   and placement of an engineered cap to isolate remaining contaminants. The Monitoring and
   Reporting Program established the requirement for monitoring and reporting during the
   implementation of the remedial action and the long-term monitoring requirement after
   completion20.

   The sediment dredging and engineered cap construction were completed in 2008. The cap
   included a 5-foot thick isolation cap with a 1.6-acre habitat cap to support eelgrass. Pursuant to
   the requirements of the long-term monitoring program, samples of sediment accumulated on the
   engineer cap since its completion and near the Switzer Creek and the 8th Ave. outfall were
   collected in October of 2015 and analyzed for metals, polynuclear aromatic hydrocarbons (PAHs),
   butyltins and PCBs.     Eight of the nine samples collected contained PCBs at concentration
   exceeding the Action Levels established by the Monitoring and Reporting Program (110 µg/kg).
   Total PCB concentration ranged between 110 µg/kg and 220 µg/kg21. The source of these PCBs
   in the recently deposited sediment is still under investigation.

   3.4    LAUREL HAWTHORN EMBAYMENT

   The Laurel Hawthorn Embayment (LHE) is defined by the RWQCB as the area bordered on the
   north by Laurel Street and on the south by West Hawthorn Street and the portion of the Bay
   located south of Harbor Drive, immediately south of Solar Turbines (Solar), the San Diego
   International Airport (SDIA), and east of the U.S. Coast Guard Station. The approximate extent
   of the area into the Bay is bounded by an imaginary line drawn between the southeast corner of
   the U.S. Coast Guard Facility and the West Hawthorn Street pier (Figure 2-5).

   The east and north shoreline of LHE is bordered by Harbor Drive. Most of the adjacent upland
   property across Harbor Drive to the north and east is occupied by the Solar leasehold. The Solar


   20
      California Regional Water Quality Control Board – San Diego Region, 2004. Order No R9-2004-0295
   Waste Discharge Requirements for the Port of San Diego, Campbell Shipyard Bay Sediment Cap,
   Closure and Post Closure Maintenance, San Diego Bay. October 13.
   21
      Amec Foster Wheeler, 2015. Final Eight Annual Report for Long-Term Monitoring of Sediment Cap,
   Former Campbell Shipyard, San Diego, California.

   20193073.001A/SDI19R92708                  Page 15 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43903 Page 23 of
                                      66



   leasehold is bounded on the north by Laurel Street, on the south by Grape Street and on the east
   by Pacific Highway and on the west by Harbor Drive and the Bay. The SDIA leasehold is located
   west of Laurel Street and north of Harbor Drive and includes the former General Dynamics
   Lindbergh Field Plant (GDLFP) facility. The U.S. Coast Guard occupies the parcel on the western
   shoreline of the LHE. The former Teledyne Ryan Aeronautical (TDY) facility is locate north and
   west of the U.S. Coast Guard Station between Harbor Drive and the SDIA.

   Over the years, storm water runoff containing wastes from the Solar, SDIA, GDLFP and TDY
   facilities has been discharged to the LHE through several outfalls. The RWQCB has divided the
   LHE in to three separate units based on the origin of the SWCSs that discharge to the LHE. The
   West LHE includes SWCSs that originate primarily from Teledyne Ryan properties, the Central
   Embayment (LHCE) includes SWCSs that originate primarily from the GDLFP and portions of
   SDIA and the East LHE includes SWCSs from Solar.

   The following sections include a brief history of the activities at each of these facilities, the wastes
   reported to have been discharged to the LHE and the ensuing regulatory actions.

   3.4.1    Solar Turbines/East LHE

   The Solar leasehold, located at 2200 Pacific Highway, is reclaimed tidelands built up over the
   years by dumping of various types of rubble and fill material. The 27-acre parcel has been
   occupied by Solar since at least the mid-1940s. Prior to this, the buildings within the Solar complex
   were occupied by Solar, the Westgate Company, the Army Air Force and others22. Solar, currently
   at Caterpillar Company, was previously a division of International Harvester. Navistar, Inc., is the
   successor to International Harvester. Solar owns and operates the facility which manufactures
   industrial gas turbines. Three 24-inch SWCS collect runoff from the Solar facility and discharge
   to the Bay (Figure 2-6). The southern most of these 24-inch SWCSs was abandoned in the 1970’s
   and the storm water collected by this SWCS rerouted to a 54-inch SWCS. The 54-inch SWCS,
   reportedly owned by the City of San Diego, collects storm water from a portion of the Solar facility
   and discharges to the Bay. Prior to 1968, all wastes, including industrial wastes, were discharged
   to the Bay through the three 24-inch SWCS and the 54-inch SWCS7.

   Based on recommendations from a Resource Conservation and Recovery Act Facility
   Investigation (RFI), conducted by Navistar in 1997, the northwestern most 24-inch storm drain



   22
     Boyle Engineering 1968. Industrial Waste Concept Study for Solar, Division of International Harvester.
   June.

   20193073.001A/SDI19R92708                    Page 16 of 34                                   April 5, 2019
   © 2019 Kleinfelder                                                                       www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43904 Page 24 of
                                      66



   (located near Building 18) was inspected and repaired/relined between 1998 and 200023. Prior
   to the repair/relining, sediment accumulated in the storm drain was removed, sampled and
   profiled for disposal. The sediment samples contained up to 21,800 µg/kg PCBs (Aroclor 1248
   and 1254). Sediment samples collected from a sediment accumulation tank as part of the same
   investigation contained up to 93,000 µg/kg PCBs (Aroclor 1242, 1248 and 1254). A sediment
   investigation conducted within LHE in 2004 identified elevated concentration of PCBs in sediment
   samples collected off shore of the Solar facility24. A subsequent sediment investigation conducted
   in 201525 within in LHE in the vicinity of the repaired/relined 24-inch SWCS reported elevated
   concentration of PCBs up to 832 µg/kg in the immediate vicinity of the SWCS outfall and
   attenuating with distance from the outfall.

   REGULATORY ACTIONS – Solar Turbines

   In March 2018, the RWQCB issued the Draft Investigative Order No. R9-2018-0033 to Solar
   Turbines, Inc. and Navistar, Inc. The Draft 2018 Order finds that Navistar and Solar have
   discharged pollutants, including PCBs, to the ground and directly the SWCS that drains the facility
   and discharged the pollutants to LHE. The Order directed Solar and Navistar to prepare and
   implement a Sediment Chemistry Assessment Work Plan to assess the nature and extent of
   contaminants discharges to the LHE and to identify potential sources and pathways for ongoing
   contaminant transport to the LHE. This Investigative Order has not been finalized26.

   3.4.2    Former General Dynamics Lindbergh Field Plant/LHCE

   The former GDLFP facility occupied approximately 90 acres north of the SDIA (Figure 2-6). The
   site is bordered to the east and northeast by Pacific Highway and several office buildings,
   commercial or light industrial facilities; to the north by the United States Marine Corps Recruit
   Depot; and to the west and south by SDIA Lindbergh Field. The site is currently leased to the San
   Diego County Regional Airport Authority (SDCRAA) by the Port District and has recently



   23
      ARCADIS Gerrity & Miller, Inc, 2000. 24-Inch Storm Drain Completion Report, Solar Turbines
   Incorporated, Harbor Facility Drive, San Diego, California. February 18.
   24
      University of California, Davis, 2004. Sediment quality Assessment Study at the B Street/Broadway
   Piers, Downtown Anchorage, and Switzer Creek, San Diego Bay – Phase I Final Report.
   25
      Geosyntec Consultants, 2015. Sediment Characterization Report for the Relined 24-inch Storm Drain
   Outfall Vicinity, Solar Turbines Facility; Geosyntec Consultants, 2015. Sediment Characterization Report
   for the Southernmost 24-inch Storm Drain Outfall Vicinity, Solar Turbines Facility.
   26
      California Reginal Water Quality Control Board – San Diego Region, 2018. Draft Investigative Order
   No. R9-2018-033, An Order Directing Solar Turbines, Inc. and Navistar, Inc. to Submit Technical Reports
   Pertaining to an Investigation of Sediment Pollutants in the Laurel Hawthorn Embayment of San Diego
   Bay, San Diego County, California. March 16.

   20193073.001A/SDI19R92708                     Page 17 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                      www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43905 Page 25 of
                                      66



   undergone redevelopment to include a new rental car, fixed based operator and airport parking
   facilities.

   The Convair Division of General Dynamics occupied the former GDLFP site from 1935 through
   approximately 1996. Operations conducted by Convair during these years included: military and
   commercial aircraft production; weapon assembly; rocket and weapons testing; aircraft parts
   manufacturing; spray painting; tooling and maintenance; radioactive chemical handling,
   photography and reproduction; engineering; research and support facilities including boilers, air
   compressors and electrical transformers27. Industrial waste generated at the site included oil,
   fuels, acid and alkaline solutions, electroplating and anodizing solutions, solvents, paints and
   paint sludges, asbestos containing debris, salvageable metals. Reportedly, there was no onsite
   disposal or treatment of wastes during the years Convair occupied the site.

   Stormwater from the south and eastern portion of the GDLFP site, SDIA, Pacific Highway and
   potentially other upland locations was collected by and onsite system of catch basins and
   underground laterals that drained to a 42-inch SWCS (Figure 2-7) with an outfall in the LHCE.
   The 42-inch SWCS originates on City of San Diego property and is owned by the City of San
   Diego. Stormwater from the north and western portion of the GDLFP was collected in catch
   basins and laterals that drain to a 60-inch SWCS with an outfall in Convair Lagoon to the north.

   An 84-inch SWCS, located in the center of the LHE and east of the 42-inch SWCS, drains an
   urbanized upland area of approximately 5 square miles. There is also a SWCS of unknown
   diameter just east of the 42-inch SWCS and a 12-inch SWCS west of the 42-inch SWCS that
   outfall to the LHE. None of these SWCSs appear to drain any portion of the former GDLFP, SDIA,
   or Teledyne Ryan sites.

   In 1987 sediment samples were collected from selected storm drains in the central portion of the
   of the GDLFP site and analyzed for metals and PCBs. The sampling appears to have been
   performed in conjunction with the Convair Lagoon investigation since the locations sampled
   discharged to the 60-inch SWCS. PCB concentrations up to 51,000 µg/kg were reported in the
   sediment samples. During the GDLFP decommissioning, the 60-inch and a tributary 54-inch
   SWCS storm drain system include the cleaned and the sediment removed and stockpiled.




   27
     Brown and Caldwell and General Dynamics Convair Division 1994. Phase I Environmental Baseline
   Assessment for Lindbergh Field Plant & Harbor Drive Testing Facility. November.

   20193073.001A/SDI19R92708                 Page 18 of 34                               April 5, 2019
   © 2019 Kleinfelder                                                                www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43906 Page 26 of
                                      66



   Samples collected from the stockpiled sediment contained concentrations of PCBs up to 8,400
   µg/kg. In 2004, storm drain laterals at the site were also cleaned28.

   In 2009, the SDCRAA conducted a Phase II Environmental Site Assessment prior to the recent
   redevelopment of the former GDLFP site. PCBs including, Aroclor 1016, 1248, 1254, and 1260,
   were reported in near surface soil samples collected across the site at concentrations exceeding
   applicable human health screening levels29. In 2011, sediment samples collected from a lateral
   associated with the 60-inch SWCS and a surface sample collected adjacent to nearby catch basin
   contained PCBs (Aroclor 1260) of 59 µg/kg (surface sample) and up to 270 µg/kg (sediment
   sample)30.

   3.4.3    San Diego International Airport/LHCE

   The SDIA has been operating at its current location since approximately 1928. It was owned and
   operated by the City of San Diego between 1928 and 1961, except for 1942 through 1945 when
   the U.S Military had control to support World War II operations. The Port District owned the SDIA
   from 1962 through 2002. In 2003, the SDCRAA took over operations and leased the property
   from the Port District. Wastes generate by the SDIA include jet fuel, brake pad residuals and
   various metals. Storm water from the eastern portion of SDIA drains to the 42-inch SWCS
   discharging to the LHCE.

   REGULATORY ACTIONS – General Dynamics

   In 2014, the RWQCB issued Investigative Order No. R9-2014-0007 directing General Dynamics,
   the SDCRAA and the Port District to Submit Technical Reports Pertaining to an Investigation of
   Sediment Chemistry in the Laurel Hawthorn Central Embayment in San Diego Bay, San Diego
   California. The LHCE is first described in this 2014 Order. The Order cites data from a 2012
   sediment investigation conducted in the vicinity of the 42-inch SWCS in response to draft
   Investigative Order R9-2012-2009.         Sediment samples collected during this investigation
   contained PCBs at concentration up to 1,100 µg/kg31. In response to Investigative Order R9-



   28
      Brown and Caldwell, 2006. Storm Drain Cleaning at the Former General Dynamics Site at Lindbergh
   Field. Presentation to the San Diego RWQCB. March 10.
   29
      Kleinfelder, Inc. 2009. Phase II Environmental Site Assessment Report, Former General Dynamics
   Lindbergh Field Plant Facility, San Diego, California. December 11.
   30
      Haley and Aldrich, Inc. 2011. CCTV Survey and Sediment Sampling Activities, Former General
   Dynamics Lindbergh Field Plant, San Diego, California. June 30.
   31
      California Regional Water Quality Control Board-San Diego Region, 2014. Investigative Order No R9-
   2014-007, An Order Directing General Dynamics, the San Diego County Regional Airport Authority and
   the San Diego Unified Port District to Submit Technical Reports Pertaining to an Investigation of

   20193073.001A/SDI19R92708                   Page 19 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                    www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43907 Page 27 of
                                      66



   2014-0007, a sediment chemistry assessment was conducted in the LCHE.                       Total PCB
   concentration (41 congeners) in sediments ranging between 26 and 386 µg/kg were reported by
   this investigation32.

   In 2018, the RWQCB issued draft Investigative Order R9-2018-0035 to General Dynamics,
   SDCRAA, and the Port District. This Order directed the named dischargers to develop and
   implement workplans to further assess the nature and extent of pollutants, including PCBs,
   previously reported in sediments within the LCHE. This Order finds that General Dynamics
   discharged PCBs and metals on to the ground during normal operation and during the demolition
   of the GDLFP and that these chemicals likely entered the SWCS and were discharged to the LHE.
   The draft Order also finds the Port District responsible for discharges from the GDLFP during the
   time it owned and operated the SDIA and the SDCRAA responsible for discharges from the
   GDLFP since is acquired operation of the SDIA in 200333. This Investigative Order has not been
   finalized.

   3.4.4    Teledyne Ryan Aeronautical/West LHE

   The site of the former TDY facility was originally tidelands filled with dredge material from the San
   Diego Harbor from 1936 to 1939 during the creation of Lindbergh Field34. Ryan Aeronautical
   Company and its successor Teledyne Ryan Aeronautical Company operated a 44-acre
   aerospace component manufacturing facility at 2701 North Harbor Drive from the 1939 to 1999.
   The land was initially leased from the City of San Diego and subsequently from the Port District.
   TDY’s primary operation included fabrication and assembly of airframes. The western most
   portion of the site was reportedly used by the City of San Diego for its operations during the
   1940’s. Historic operation at the TDY site used PCBs in electrical components (transformers,
   capacitors etc.) and potentially in lubricating oils, hydraulic fluids and plastics.

   A 30-inch SWCS, draining portion of the Teledyne Ryan property, SDIA and the U.S. Coast Guard
   facilities, discharges to the western edge of the LHE. Previous investigation conducted at the site


   Sediment Chemistry in the Laurel Hawthorn Central Embayment in San Diego Bay, San Diego County,
   California. June 18.
   32
      Amec Foster Wheeler Environment & Infrastructure, Inc., 2015. Final Sediment Chemistry Assessment
   Report, Laurel Hawthorn Central Embayment, San Diego Bay, San Diego California. April
   33
      California Regional Water Quality Control Board-San Diego Region, 2018. Draft Investigative Order No
   R9-2018-035, An Order Directing General Dynamics, the San Diego County Regional Airport Authority
   and the San Diego Unified Port District to Submit Technical Reports Pertaining to an Investigation of
   Sediment Pollutants in the Laurel Hawthorn Embayment of San Diego Bay, San Diego County, California.
   June 18.
   34
      Geosyntec Consultants 2005. Site Characterization Report, Airport/Former Teledyne Ryan
   Aeronautical Site, 2701 North Harbor Drive, San Diego, California. December 19.

   20193073.001A/SDI19R92708                    Page 20 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                     www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43908 Page 28 of
                                      66



   found PCBs in the site soils (Aroclor 1248, 1254, and 1260), building materials and sediments
   within the SWCS system35. As part of the former TDY demolition, connection to the 30-inch
   SWCS from the former Teledyne Ryan site was terminated in 201136.

   REGULATORY ACTIONS – Teledyne Ryan Aeronautical

   In 2015, the RWQCB issued Cleanup and Abatement Order No. R9-2015-0018 to TDY Industries,
   LLC, TDY Holdings, LLC and the Teledyne Ryan Aeronautical Company (collectively referred to
   as TDY below) to Clean Up and Abate the Effects of Waste Discharged from the Former Facility
   at 2701 North Harbor Drive to the Laurel Hawthorn Embayment of San Diego Bay, San Diego,
   California. This Order finds that TDY discharged wastes to a 30-inch SWCS, draining the
   northeastern portions of the TDY facility, that discharges to LHE. LHE sediments have been
   found to contain concentration of PCBs up to 12,200 µg/kg in the vicinity of the 30-inch SWCS37
   and attenuating with distance from this outfall. The order directs TDY clean up and abate the
   effects of the PCB discharge through dredging, placement of activated carbon amended, and
   shoreline stabilization. The Cleanup and Abatement activities were completed in 201738.

   3.5    CONVAIR LAGOON

   Convair Lagoon is in the northeast portion of the Bay between Harbor Island and LHE. The Site
   is bounded on the east by the U.S. Coast Guard station, on the west by former rental car parking
   facilities (former Harbor Drive Test Facility) and to the north by Harbor Drive the former TDY site
   and the SDIA including the former GDLFP (Figure 2-8). Storm water runoff from the former TDY,
   SDIA and GDLFP was collected and discharged to Convair Lagoon through 4 SWCS outfalls
   (Figure 2-9). The western most SWCS (54-inch) discharged runoff from the western portion of the
   TDY facility and portions of the SDIA southern taxiway. A 30-inch SWCS just east of the 54-inch
   SWCS, discharged runoff from a small area in the south-central portion of the TDY facility. The
   eastern most SWCS (30-inch) discharged runoff from the east-central portion the TDY facility.
   The fourth SWCS (60-inch) originated north of Pacific Coast Highway, passes by the U.S. Marine




   35
      Geosyntec Consultants, 2010. PCB Characterization Report 2701 North Harbor Drive, San Diego,
   California. June 29.
   36
      Ramboll Environ, 2016. Summary of Available Data, Laurel Hawthorn Embayment, San Diego Bay,
   California. October.
   37
      Geosyntec Consultants, 2012. Sediment Sampling Investigation Results, Downtown Anchorage and
   San Diego Bay Outfalls, 2710 North Harbor Drive, San Diego, California. November 5.
   38
      Geosyntec Consultants, 2018. Post Remediation Performance Report for the 30-inch SWCS Outfall to
   the Laurel-Hawthorn Embayment East of 2710 North Harbor Drive, San Diego California.

   20193073.001A/SDI19R92708                  Page 21 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43909 Page 29 of
                                      66



   Corps Recruiting Station, through the GDLFP, the SDIA and the TDY facility39 collecting runoff
   from all these facilities.

   Historic operations at TDY, SDIA and GDLFP have been discussed in prior sections of this report.
   The operation at TDY and GDLFP have reportedly resulted in discharges of PCBs to the ground
   and SWCSs at the respective sites. Discharges from the associated SWCSs reportedly impacted
   sediment in the Convair Lagoon. Sediment monitoring conducted within the Convair Lagoon by
   the RWQCB in 1983, 1984, and 198540 in the vicinity of the 30-inch, 54-inich and 60-inch SWCS
   outfalls revealed elevated concentration of PCBs in the sediments.              Storm drain sampling
   conducted at the TDY facility, by the RWQCB in 1985, identified PCBs in the storm drain sumps
   at the site. The California State Mussel Watch Report for 1984-1985 stated that the dry, wet and
   lipid weight levels of PCBs in mussel tissues planted in the Convair Lagoon have been
   consistently the highest ever measured in the history of the Bay.

   REGULATORY ACTIONS

   In 1986, the RWQCB issued Cleanup and Abatement Order No. 86-92 for Teledyne Ryan
   Aeronautical near Lindbergh Field, San Diego County. This Order found that, at a minimum, PCB
   impacted sediment in the eastern-most 30-inch SWCS originating on the TDY site has contributed
   to the elevated PCB concentrations found in Convair Lagoon sediment and would continue to be
   a discharge source during future rainfall events. The Order directed TDY to submit reports of
   historic storm drain cleaning activities, remove sediment and waste from sump and storm drain
   lines along the 30-inch SWCS, onsite portions of the 54-inch and 60-inch SWCSs and tributary
   lines, and implement best management practices to prevent future discharges to the SWCSs.

   Pursuant to Order 86-92 and addenda, between 1986 and 1998, TDY removed PCB containing
   equipment from the site, removed PCB impacted sediment from and cleaned the onsite SWCSs,
   replaced portions of the SWCS system and installed an engineered sand cap in Convair Lagoon
   to isolate the sediment containing PCBs at concentrations greater than 4,600 µg/kg from the
   environment. In 1998, the RWQCB issued Order No. 98-21 containing the Waste Discharge




   39
      Geosyntec Consultants, 207. Storm Drain Cleanout Report, Airport/Former Teledyne Ryan
   Aeronautical Site, 2701 North Harbor Drive, San Diego, California. March 16.
   40
      California Regional Water Quality Control Board – San Diego Region, 1986. Investigation of
   Polychlorinated Biphenyls (PCBs) in the Convair Lagoon Portion of San Diego Bay. July 29.

   20193073.001A/SDI19R92708                    Page 22 of 34                                  April 5, 2019
   © 2019 Kleinfelder                                                                      www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43910 Page 30 of
                                      66



   Requirements (WDRs) and the Monitoring and Reporting Program for Closure and Post-Closure
   Maintenance of the Convair Lagoon sediment cap41.

   Sampling of the SWCS sediments performed by TDY and the Port District between 1999 and
   2003 found continued elevated concentration of PCBs in the SWCS sediments42. RWQCB
   Cleanup and Abatement Order No. R9-2004-0258, issued to TDY Industries, TDY Holdings, LLC
   and Teledyne Ryan Aeronautical Company in 2004, found that, based on the SWCS sediment
   sampling conducted by TDY and the Port District and the post-closure monitoring performed
   between 1999 and 2003, PCBs continued to be discharged from the SWCS, impacting the
   Convair Lagoon engineered sand cap with PCBs ranging in concentration from 1,770 µg/kg and
   20,440 µg/kg. The Order directed TDY to conduct addition site characterization activities to
   identify the sources of PCB and other chemical of concern, implement interim remedial actions,
   conduct a remedial investigation/feasibility study and implement remedial actions.

   Pursuant to Order R9-2004-0258, TDY performed cleanup and abatement activities to remove
   source of PCBs from the facility. PCB sources identified by the Order included building materials
   (i.e., paint, joint compound, concrete slabs and foundations) and surrounding soils, SWCS
   sediment, localized areas of impacted soil and groundwater.

   SWCS sampling conducted by TDY between 2007 and 2012 as part of the RWQCB Order 98-21
   (Waste Discharger Requirements for Teledyne Ryan Aeronautical, Closure and Post Closure
   Maintenance of the Convair Lagoon Sand Cap, San Diego Bay) reported decreasing
   concentrations of PCBs in sediments at the outfalls of the 60-inch and 30-inch SWCSs43. In 2015,
   The RWQCB issued Order R9-2015-0029 containing WDR for the Convair Lagoon sand cap
   superseding Order 98-2144. Order R9-2015-0029 reduced the monitoring requirements to visual
   inspections and sampling and analysis of the sand cap. Monitoring of sediments at the SWCS
   outfalls was eliminated.



   41
      California Regional Water Quality Control Board – San Diego Region, 1998. Order No. 98-21, Waste
   Discharge Requirements for Teledyne Ryan Aeronautical, Closure and Post-Closure Maintenance of the
   Convair Lagoon Sand Cap, San Diego Bay.
   42
      California Regional Water Quality Control Board – San Diego Region, 2004. Clean up and Abatement
   Order R9-2004-0258 for TDY Industries, Inc. (f/k/a Teledyne Industries, Inc.) TDY Holdings,LLC and
   Teledyne Ryan Aeronautical Company, 2701 North Harbor Drive, San Diego, California. October 4
   (Revised May 17, 2005).
   43
      Geosyntec Consultants, 2007-1012. Conviar Lagoon Storm Drain Sampling (Monitoring and Reporting
   Plan 98-21. August 1, 2007, July 1, 2008, June 18, 2009, May 28,2010, July 2, 2012.
   44
      California Regional Water Quality Control Board – San Diego Region, 2015. Order No. R9-2015-0029,
   Waste Discharge Requirements for TDY Holdings, LLC and TDY Industries, LLC, Post-Closure
   Maintenance and Monitoring of the Convair Lagoon Sand Cap, San Diego Bay.

   20193073.001A/SDI19R92708                  Page 23 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                   www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43911 Page 31 of
                                      66



   Surface samples collected from the sand cap cores in 2013 and 2018 have contained elevated
   concentrations of PCBs45,46. These PCB concentrations have been attributes to the deposition of
   new PCB impacted sediment as opposed to failure of the cap.

   3.6    EAST BASIN

   The East Basin is located at the north end of the Bay just west of Convair Lagoon (Figure 2-10).
   The basin is formed by the “T” shaped Harbor Island that extends south from Harbor Drive. The
   East Basin is the eastern embayment formed by Harbor Island. Harbor Island and the surrounding
   shoreline were previously shallow areas of the Bay that were filled with dredged sediments
   between 1920 and 196147. Harbor Island in its current configuration, was built in 1961 using
   dredge material from the Bay main navigation channel. The East Basin was dredged in 1966 to a
   depth of -10 feet mean lower low water level. Sediment along the north shoreline was dredged in
   1984 up to a lateral distance of 200 feet from the south seawall. In 2000-2001, the concrete
   seawall was replaced with a rock revetment and the sediment along the toe of the revetment
   dredged.

   The Harbor Drive Test Facility (HDTF) occupied north shore of the East Basin from approximately
   1942 until the late 1990’s. Following decommissioning of the HDTF, the property was repurposed
   to airport rental car facilities. The west end of the East Basin is bounded by the former Lockheed
   Martin Marine Terminal and Railway Facility. Various Lockheed entities leased and operated at
   this location from 1966 to 2015.

   Beginning in 1942, Convair/General Dynamics began occupancy of the HDTF along north shore
   of the East Basin. At the time the facility consisted of one building. During the ensuing years,
   Convair/General Dynamics developed the site to support aircraft, rocket engine, and military
   weapons testing and other testing and research activities. These activities continued in support
   of a variety of government and commercial programs until approximately 1996.                         Site
   decommissioning began in the late 1990’s and the property repurposed to airport rental car
   facilities.




   45
      Geosyntec Consultants, 2013. 2013 Convair Lagoon Post Closure Monitoring Report, 2701 North
   Harbor Drive, San Diego, California. July 1.
   46
      Geosyntec Consultants, 2018. 2018 Convair Lagoon Post Closure Monitoring Report, 2701 North
   Harbor Drive, San Diego, California. August 14..
   47
      Amec Foster Wheeler Environment & Infrastructure, Inc., 2016. Final Report Harbor Island East Basin
   Sediment Chemistry Sampling and Analysis Study, San Diego Bay, San Diego, California. July.

   20193073.001A/SDI19R92708                    Page 24 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                     www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43912 Page 32 of
                                      66



   In the late 1960’s, the north central portions of the Harbor Drive Test Facility were subleased to
   Gulf General Atomic Division and then to Universal Oil Products Inc., during the late 1970’s48.
   Near the end of the 1970’s, the west portion of the of the site containing Building 61 (Convair)/923
   (Lockheed), also known as the Tow Basin, was subleased Lockheed Ocean Labs. The Tow Basin
   facility housed an open top concrete water tank used to test hull designs of boats. By the end of
   the 1970’s Convair/General Dynamics discontinued their lease of the property around the Tow
   Basin. Lockheed purchased the Tow Basin and associated building and leased the surrounding
   property from Port District. In 1983, Rohr Marine Incorporated (RMI) purchased the Tow Basin
   and associated building and leased the surrounding property from the Port District. The Port
   District took ownership of the Tow Basin and associated building in 198649.

   The Lockheed Marine Terminal and Railway facility was first leased by Lockheed Aircraft
   Company in 1966. At the time the site included a recently constructed (1965-1966) building, a
   pier and a railway that extended into the East Basin. The Marine Terminal and Railway facility
   operated in conjunction with the former Lockheed Engineering and Science Company North
   Harbor Drive facility (3380 North Harbor Drive). This facility included Building Nos. 901, 902 and
   903, currently owned by the Harbor Police, and the former Tow Basin and building (Building
   61/923). Lockheed owned and operated Deep Submergence Vehicles (DSVs) out of the facility.
   Beginning in the early 1970’s, the U.S. Navy also operated Deep Submergence Systems
   Programs and Deep Submergence Rescue Vehicles. Later uses of the facility included docking
   and off-loading of manganese nodules, prefabrication and testing of shipboard cables for power
   and date transfer, storage and staging of equipment and chemicals for array resurfacing and
   prefabrication and testing of cathodic protection equipment for oil rigs50.

   Storm water from the HDTF/Tow Basin and Marine Terminal and Railway facilities drained to a
   series catch basins or drainage channels with outfalls discharging to the Bay (Figure 2-11).
   Chemicals present or used at these facilities, including PCBs, were transported to the Bay through
   these storm water pathways. During the replacement of a catch basin and 270 liner feet of SWCS
   at the HDTF in 1988, soils impacted with PCBs up to 13,000,000 µg/kg were encountered. Paint




   48
      Groundwater Technology, 1992. Baseline Environmental Study, General Dynamics Harbor Drive Test
   Facility, North Harbor Drive, San Diego, California. August 5.
   49
      McLaren, 1991. Phase I Environmental Assessment for Lockheed Missiles and Space Company, San
   Diego, California.
   50
      Tetra Tech, 2012. Site Assessment Report, Lockheed Marine Terminal and Railway, San Diego,
   California. June 28.

   20193073.001A/SDI19R92708                  Page 25 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43913 Page 33 of
                                      66



   samples collected from the Tow Basin were reported to contain 3 to 6 percent PCBs (Aroclor
   1254) and PCBs were also detected in paint hydro-blasted from the Tow Basin building51.

   Sediment samples collected by the RWQCB in 1983 and 1984 at two locations along the south
   edge of the HDTF seawall contained concentrations of PCBs up to 680 µg/kg.                Sediment
   investigations conducted within the East Basin in 2007 and between 2010 and 2016 have reported
   PCBs in the sediment throughout the East Basin. The reported PCB concentrations exceeded
   the Shipyard Sediment Site background concentration of 84 ug/L throughout much of the East
   Basin with the highest surface sediment concentrations occurring offshore of the Tow Basin Site
   (up to 818 µg/kg at the surface and 1,343 µg/kg 1-2 ft below the surface)52. Surface sediment
   and core samples collected adjacent to the Lockheed Marine Terminal and Railway facilities were
   also reported to contain PCBs at concentrations ranging up to 271 µg/kg in surface sediment
   samples and 438 µg/kg in sediment core samples (2-3 ft depth interval).

   REGULATORY ACTIONS

   The California Environmental Protection Agency, Department of Toxic Substance Control issued
   an Imminent or Substantial Endangerment Determination and Remedial Action Order (IS&E
   Order) to the Port District, General Dynamics Corporation and Lockheed Martin Corporation in
   1998 (Docket No. I &/SE 97/98-009). The IS&E Order focused primarily on PCBs found in the
   Tow Basin and associated building paint, site soil and nearby catch basin sediments and to a
   lesser extent total petroleum hydrocarbons, volatile organic compounds and mercury. The IS&E
   Order concluded that: there was an actual and/or threatened release of hazardous substances
   (i.e., PCBs), that the actual and/or threatened release may present an imminent or substantial
   endangerment to the public health or welfare or the environment and that the actual and/or
   threatened release constituted a public nuisance as defined by the California Civil Code. The
   Port District, General Dynamics Corporation and Lockheed Martin Corporation were ordered to
   develop and implement a site remediation strategy, in conformance with the Comprehensive
   Environmental Response Compensation and Liability (CERCLA)act to address PCBs and other
   pollutants found at the Tow Basin Site53. The site investigation and soil, groundwater and
   hazardous materials remediation activities were completed and the site transferred to the
   RWQCB in 2009 to oversee the remaining sediment cleanup in the East Basin.


   51
      California Regional Water Quality Control Board, 2017. Cleanup and Abatement Order No. R9-2017-
   0021.
   52
      Windward Environmental LLC, 2016. Summary of Sediment Chemistry Data for the East Basin. July 28.
   53
      California Environmental Protection Agency, Department of Toxic Substances Control, Docket No.
   I&/SE 97/98-009, Imminent or Substantial Endangerment Determination and Remedial Action Order.

   20193073.001A/SDI19R92708                  Page 26 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43914 Page 34 of
                                      66



   In 2017, the RWQCB issued Cleanup and Abatement Order No. R9-2017-0021 to Lockheed
   Martin Corporation to Cleanup and Abate the Effects of Waste Discharged from the Former Tow
   Basin and Former Marine Terminal and Railway Facilities at 3380 North Harbor Drive and 1160
   Harbor Island Drive to the East Basin of San Diego Bay, San Diego California. The Order finds
   that General Dynamics Corporation, Lockheed Martin Corporation, RMI Inc., and the Port District
   are responsible for the discharge of wastes originating from the Former Tow Basin Site and the
   Marine Terminal and Railway Facility to the sediment in East Basin. The Order also finds that the
   concentration of pollutants in the East Basin sediments, which include PCBs, are present at levels
   that may have an impact on human health and the benthic community and may have an impact
   on aquatic-dependent wildlife, thus creating a condition of pollution and nuisance in waters of the
   State. The Order directs Lockheed Martin Corporation to take all corrective actions necessary to
   cleanup and abate the effects of PCB and mercury discharges to background concentrations or
   alternative cleanup levels. The Order states that for the purposes of the Cleanup and Abatement
   Order, background concentration of total PCBs applicable to the East Basin is 84 µg/kg (parts per
   billion).




   20193073.001A/SDI19R92708                 Page 27 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                 www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43915 Page 35 of
                                      66



       4     REGULATORY CLEANUP LEVELS FOR PCBS IN SAN DIEGO BAY SEDIMENTS

   State Water Resources Control Board Resolution 92-49, Policies and Procedures for Investigation
   and Cleanup and Abatement of Discharges Under California Water Code Section 13304, sets
   forth the policies and procedures to be used during an investigation, or cleanup and abatement
   of a discharge of waste, and requires that cleanup levels be consistent with State Water Board
   No. 68-16, Statement of Policy with Respect to Maintaining High Quality Waters in California.
   Resolution 92-49 requires that dischargers cleanup and abate the effects of discharges in manner
   that promotes the attainment of background water quality, or the best water quality that is
   reasonable if background water quality cannot be restored, considering all demands being made
   and to be made on those waters and the total values involved, beneficial and detrimental,
   economic and social, tangible and intangible.

   PCBs are not naturally occurring compounds and therefore there is no naturally occurring
   background concentration of PCBs in sediment. The presence of PCBs in Bay sediments is the
   result of the use and release of these chemicals to the Bay from industrial and non-industrial
   activities on adjacent shorelines and upland areas. These releases have occurred either directly
   to the Bay or carried to the Bay by storm water collection systems (SWCSs) with outfalls in the
   Bay.

   The RWQCB has issued six final CAOs for the cleanup and abatement of PCB impacted sediment
   in San Diego Bay. These include:

       •     Cleanup and Abatement Order 86-92 - Convair Lagoon
       •     Cleanup and Abatement Order 95-21 - Campbell Shipyard
       •     Cleanup and Abatement Order R9-2004-0258 - Convair Lagoon
       •     Cleanup and Abatement Order R9-2012-0024 – Shipyard Sediment Site
       •     Cleanup and Abatement Order R9-2015-0018 - Laurel Hawthorn Embayment
       •     Cleanup and Abatement Order R9-2017-0021 – East Basin (Tow Basin and Former
             Marine Terminal and Railway)

   In recognition of the technical and economic impracticability of cleaning up PCBs in Bay
   sediments to natural background (i.e., zero), the RWQCB had established in its CAOs a non-zero
   reference or background level to be used as the basis for determining the extent of remedial
   action.




   20193073.001A/SDI19R92708                Page 28 of 34                              April 5, 2019
   © 2019 Kleinfelder                                                              www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43916 Page 36 of
                                      66



   CAOs 86-92 and R9-2004-0258 (Convair Lagoon)

   Addendum No. 4 to CAO 86-92 establishes a PCB action level for Convair Lagoon of 10
   milligrams per kilogram (mg/kg) or 10,000 µg/kg. This action level is based a number of technical
   studies conducted by Teledyne Ryan including the following54:

        •   Recommendations for PCB Action Levels in Sediment: Convair Lagoon, San Diego Bay.
            March 1990.
        •   Engineering Evaluation Report, Sediment Cleanup Options: Convair Lagoon. January 25,
            1991.
        •   Evaluation of Residual Sediment PCB Levels: Convair Lagoon. November 1, 1991.

   Recommendations for PCB Action Levels in Sediment: Convair Lagoon, San Diego Bay. March
   1990.

   This report recommended a range of PCB action levels for different levels of protection of benthic
   aquatic species specific to the Convair Lagoon. These action levels were based on remedial
   information from other national sites, an evaluation of existing data regarding PCB levels
   throughout the Bay, and a compilation of proposed sediment quality criteria for PCBs (equilibrium
   partitioning, apparent effects threshold, screening level concentrations, sediment quality triad,
   and sediment bioassay data). Based on these studies the following PCB action level ranges were
   estimated.

                                                            PCB Sediment Concentration
                        Protection Level
                                                                mg/kg, dry weight
        Most sensitive benthic species, chronic
                                                                        <0.3 - 1.8
        effects
        Typical benthic species, chronic effects                        1.1 – 9.1

        Most sensitive species, acute effects                           13.3 - 16


   The report concludes there is no single action level that satisfies all constraints (i.e., protection of
   benthic species, historical regulatory precedent, engineering/economical feasibility) and
   recommends that an action level of 10 mg/kg be selected for elevated hots spots in the Convair
   Lagoon portion of the Bay and that a lower value of 5-10 mg/kg be used in other areas of the Bay
   if benthic chronic effects become a major concern.



   54
     California Regional Water Quality Control Board – San Diego Region. Addendum No. 4 to Cleanup and
   Abatement Order No. 86-92 for Teledyne Ryan Aeronautical Near Lindbergh Field, San Diego County.

   20193073.001A/SDI19R92708                    Page 29 of 34                                 April 5, 2019
   © 2019 Kleinfelder                                                                     www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43917 Page 37 of
                                      66



   Engineering Evaluation Report, Sediment Cleanup Options: Convair Lagoon. January 25, 1991.

   This report evaluated the cost of different remedial option with respect to PCB actions levels of
   <1, 5 and 50 mg/kg. Remedial actions cost estimates ranged from $126 million for dredging and
   treatment of PCB contaminated sediment to a <1 mg/kg action level to $2.9 million for a dredging,
   treatment and capping alternative to a 50 mg/kg action level. The recommended alternative
   included a combination of dredging portions of the PCB impacted area and disposal of the dredge
   material in a shoreline containment facility along the north side of the U.S Coast Guard facility
   followed by capping of the remaining area of PCB impact. According to Addendum No. 4 this
   alternative would have included filling of approximately 0.9 acres of the Bay. The RWQCB noted
   that, due to the filling of the Bay, this option would require mitigation to be compliant with State
   Water Resources Control Board Resolution 68-16 “Statement of Policy with Respect to
   Maintaining High Quality of Water in California”.

   Evaluation of Residual Sediment PCB Levels: Convair Lagoon. November 1, 1991.

   This report contained information demonstrating that cleanup of contaminated sediments within
   Convair Lagoon to a given action level would result in significantly lower residual PCB
   concentrations due to over-dredging associated with the typical dredging methods. The estimated
   residual PCB levels associated with action levels of 5, 10, 20 and 50 mg/kg are summarized
   below.

                    Action Level (mg/kg)                Residual Sediment PCB Level (mg/kg)

                             5                                              2.0

                            10                                              4.6

                            20                                              8.1

                            50                                             21.4


   Using the information presented in these reports, the RWQCB concluded that a 10 mg/kg action
   level for the affected portion of Convair Lagoon, resulting in a 4.6 mg/kg residual PCB sediment
   concentration, is reasonable, consistent with the maximum public benefit and should not
   unreasonably affect beneficial uses. The RWQCB estimated that this action level would result in
   the removal of 97% of the PCB mass. However, the RWQCB qualifies this conclusion by
   indicating that the 10 mg/kg action level is the most reasonable based on available information
   such as cost, existing background concentrations in the Bay and the apparent availability of PCBs
   to mussels held in Convair Lagoon. The RWQCB goes on to say ”it should be understood that


   20193073.001A/SDI19R92708                  Page 30 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43918 Page 38 of
                                      66



   such a cleanup is not based on any finding that all possible effects related to PCB contamination
   will be eliminated. The action level is not based on a derivation of a no-effects concentration for
   the lagoon”.

   The final Environmental Impact Report (EIR) prepared for the Convair Lagoon Remediation
   Project was certified by the Board of Port Commissioners on November 16, 1993. The Final EIR
   concluded that a sand cap alternative was an environmentally superior alternative to the near
   shore containment facility proposed by Teledyne Ryan. The RWQCB agreed with this conclusion,
   with some modifications, and issued Addendum No. 8 to CAO 86-92 on January 27, 1995
   (modified on February 9, 1995). Addendum No. 8 ordered Teledyne Ryan to implement the sand
   cap alternative and contain sediment with a PCB concentration of 4.6 mg/kg (dry weight) or
   greater.55

   CAO Order 95-21 (Campbell Shipyard)

   In the absence of numeric sediment quality objectives at the time, a study was conducted by PTI
   to develop site-specific sediment quality objectives. The results of this study were included in
   Order 95-21. Factors considered in developing the PCB sediment quality objectives for the
   Campbell site included, organic carbon partitioning coefficient derived from the literature,
   sediment toxicity tests, and in situ benthic infauna. Based on this study, an advanced effect
   threshold (AET) value of 950 µg/kg (dry weight) was develop for PCBs.

   The RWQCB evaluated potential sediment cleanup levels for PCBs, ranging in concentration from
   the background levels of 70 µg/kg, based the reference station monitoring results, to the 950
   µg/kg AET established by PTI. The cost of potential remedial actions was estimated using each
   of the alternative cleanup levels and a cleanup level of 950 µg/kg (dry weight) selected.

   CAO R9-2012-0024 (Shipyard Sediment Site)

   The Background Sediment Chemistry Levels established in this Order were based on data
   collected from Bay reference stations during three independent sediment quality investigations:
   1) Southern California Bight 1998 Regional Monitoring Program (Bight 98), 2) 2001 Mouth of
   Chollas Creek and Mouth of Paleta Creek TMDL, and 3) 2001 NASSCO and BAE Systems
   Detailed Sediment Investigations. The reference stations were selected to represent “relatively
   cleaner areas of Bay in contrast to the Shipyard Sediment Site. The reference stations selected

   55
     California Regional Water Quality Control Board – San Diego Region, 1995. Addendum No. 8 to Clean
   up and Abatement Order No. 86-92 for Teledyne Ryan Aeronautical, 2701 Harbor Drive, San Diego, San
   Diego County.

   20193073.001A/SDI19R92708                  Page 31 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43919 Page 39 of
                                      66



   to Established the Reference Sediment Quality Conditions are identified below in Table 1. The
   locations of these reference stations are shown on Figure 3-1.

          Reference Stations Used to Establish Reference Sediment Quality Conditions56
          2001 Chollas/Paleta             2001 NASSCO/BAE                       1998 Bight ’98
           Reference Station           Systems Reference Station               Reference Station
                 2231                           2231                                 2235
                        2243                        2243                               2241
                        2238                        2433                               2242
                        2433                        2441                               2243
                        2441                                                           2256
                                                                                       2257
                                                                                       2258
                                                                                       2260
                                                                                       2265



   Using the sediment quality data from these studies, the RWQCB calculated the 95-percent upper
   predictive limit for each chemical of concern with the Shipyard Sediment Site to establish
   Background Sediment Quality. Background sediment quality is defined in terms of an “ambient
   background” or “contemporary” background which means the ambient sediment quality conditions
   in areas removed from sources of contaminants, recognizing that there may no longer be pristine
   surface marine sediment in a given geographic area of a waterbody. The background sediment
   quality value established by the RWQCB for total PCBs was 84 micrograms per kilogram
   (µg/kg)57.     Finding 29 of the 2012 Order identifies 84 µg/kg as the Background Sediment
   Chemistry Level for Total PCBs. Section A of the 2012 Order directives identifies 84 µg/kg as the
   Post Remedial Dredge Area Concentration for Total PCBs (41 congeners) and 194 µg/kg (41




   56
      2005 Final reference pool from CAO R9-2012-0024 Technical Report. Data from all station were 1)
   below the ERM or consensus-based guideline value for sediment chemistry, 2) above 80-percentt
   amphipod survival (except for 3 stations), and 3) classified as Reference Level or Response level 1 –
   Greater than 5-percent of reference species absent based on the BRI scores (with the exception of 5
   stations).
   57
      Table 18-4 and 29-1 of the SWRCB 2012 Technical report the footnotes indicate the total PCB value of
   84 ug/kg is based on the sum of 41 congeners (18, 28, 37, 44, 49, 52, 66, 70, 74, 77, 81, 87, 99, 101,
   105, 110, 114, 118, 119, 123, 126, 128, 138, 149, 151, 153, 156, 157, 158, 167, 168, 169, 170, 177, 180,
   183, 187, 189, 194, 201 and 206.) However, the footnotes to Table A18-1 in the appendix supporting
   Section 18 notes that total PCB Congeners are estimated as the sum of 15 congeners increased by 21.2-
   percent (Shipyard data) or 9.5-percent (Chollas/Paleta) and Bight 89) to estimate the sum of 18
   congeners then multiplied by 2 to estimate the total PCBs in accordance with Fairey et al. 2001.

   20193073.001A/SDI19R92708                    Page 32 of 34                                  April 5, 2019
   © 2019 Kleinfelder                                                                      www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43920 Page 40 of
                                      66



   congeners) as the Post-Remedial Surface Weighted Average Concentration (SWAC) for the
   Shipyard Sediment Site.

   More recent CAOs have used the 84 µg/kg background levels established in CAO R9-2012-0024
   as the level for assessing the need for and the limits of clean up at other sites within the Bay.
   These Orders include:

        •   Cleanup and Abatement Order R9-2015-0018 (Laurel Hawthorn Embayment) –Order
            Directing TDY Industries, LLC, TDY Holdings, LLC, and Teledyne Ryan Aeronautical
            Company to Cleanup and Abate the Effects of Waste Discharged from the Former Facility
            at 2701 North Harbor Drive to the Laurel Hawthorn Embayment of San Diego Bay, San
            Diego, California. This Order sets abatement level to a biologically available SWAC of 84
            µg/kg.
        •   Cleanup and Abatement Order R9-2017-0021 (Tow Basin and Lockheed Marine Terminal
            and Railway) – An Order Directing Lockheed Martin Corporation to Cleanup and Abate
            the Effects of Waste Discharged from the Former Tow Basin and Former Marine Terminal
            and Railway Facilities at 3380 North Harbor Drive and 1160 Harbor Island Drive to the
            East Basin of San Diego Bay, San Diego, California. This Order establishes 84 µg/kg as
            the background concentration for total PCBs in the East Basin based on an updated
            background analysis using Shipyard Sediment Site data and East Basin data58.




   58
     San Diego Regional Water Quality Control Board, 2015. Updated Background Analysis, Draft
   Remedial Action Plan – Northwest Portion of the East Basin, San Diego Tow Basin and Marine Terminal
   Sites. September 16.

   20193073.001A/SDI19R92708                  Page 33 of 34                                April 5, 2019
   © 2019 Kleinfelder                                                                  www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43921 Page 41 of
                                      66



                                         5   CONCLUSIONS

   The following conclusions are drawn based on the forgoing information.

       •    Past industrial activities around the San Diego Bay have released PCBs to the
            environment.
       •    PCBs have been discharged to the San Diego Bay either directly or through storm water
            conveyance systems.
       •    PCB concentrations are greatest near the shoreline and points of storm water discharge.
       •    Lower levels of PCBs are distributed throughout the San Diego Bay.
       •    The California Regional Water Quality Control Board – San Diego Region has found that
            the release of PCBs to San Diego Bay has caused a condition of pollution or nuisance.
       •    The California Regional Water Quality Control Board – San Diego Region has
            acknowledged the technical and economic impracticability of cleaning the San Diego Bay
            Sediments to natural background levels, which would require removal of all PCBs because
            they are man-made and do not occur naturally in the environment, and have required
            dischargers of PCBs to clean up to alternate “ambient” or “contemporary” background
            levels.
       •    Beyond the limits of remedial actions, residual concentration of PCBs remain in the San
            Diego Bay sediment and may continue to cause a condition of pollution or nuisance and
            be a source for recontamination of remediated areas.




   20193073.001A/SDI19R92708                 Page 34 of 34                              April 5, 2019
   © 2019 Kleinfelder                                                               www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43922 Page 42 of
                                      66




                                    FIGURES




   20193073.001A/SDI19R92708                                         April 5, 2019
   © 2019 Kleinfelder                                            www.kleinfelder.com
                                                                                                                                                                                                        Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43923 Page 43 of
                                                                                                                                                                                                                                              66
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_Loc.mxd




                                                                                                                                                                                        San Diego Bay




                                                                                                                                                                                                                                                                                          PROJECT NO. 20193073               SAN DIEGO BAY                    FIGURE
                                                                                                                                                                                                                                                                                          DRAWN:        4/4/2019      SEDIMENT SAMPLING LOCATIONS

                                                                                                                                                                                                                                                                                                                                                               1-1
                                                                                                                                                                                                                                                                                          DRAWN BY:              JP            (1996-2018)
                                                                                          The information included on this graphic representation has been compiled from a variety of
                                                                                           sources and is subject to change without notice. Kleinfelder makes no representations or                                                                                                       CHECKED BY:        BG         SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                           warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                          use of such information. This document is not intended for use as a land survey product                                                                                                                                                    MONSANTO
                                                                                           nor is it designed or intended as a construction design document. The use or misuse                                                                                                            FILE NAME:                              EXPERT REPORT
                                                                                          of the information contained on this graphic representation is at the sole risk of the                                                                                    www.kleinfelder.com
                                                                                           party using or misusing the information.                                                                                                                                                           20193073_Loc.mxd                WILLIAM D. GOLIGHTLY, PE
                                                                                                                                                                                                        Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43924 Page 44 of
                                                                                                                                                                                                                                              66
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_PCB.mxd




                                                                                                                                                                                        San Diego Bay




                                                                                                                                                                                                                                                                                          PROJECT NO. 20193073     TOTAL PCB NATURAL NEIGHBOR             FIGURE
                                                                                                                                                                                                                                                                                          DRAWN:        4/4/2019    INTERPOLATION FOR SURFACE

                                                                                                                                                                                                                                                                                                                                                           1-2
                                                                                                                                                                                                                                                                                          DRAWN BY:          JP     SEDIMENTS IN SAN DIEGO BAY
                                                                                          The information included on this graphic representation has been compiled from a variety of
                                                                                           sources and is subject to change without notice. Kleinfelder makes no representations or                                                                                                       CHECKED BY:        BG     SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                           warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                          use of such information. This document is not intended for use as a land survey product                                                                                                                                                MONSANTO
                                                                                           nor is it designed or intended as a construction design document. The use or misuse                                                                                                            FILE NAME:                          EXPERT REPORT
                                                                                          of the information contained on this graphic representation is at the sole risk of the                                                                                    www.kleinfelder.com
                                                                                           party using or misusing the information.                                                                                                                                                          20193073_PCB.mxd             WILLIAM D. GOLIGHTLY, PE
                                                                           Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43925 Page 45 of
                                                                                                                 66




                                                                                                                                                                                        ^_^
                                                                                                                                                                                        _^ _




                                                                                                                                                                                         !
                                                                                                                                                                                         !


                                                                                                                                                                                                  !
                                                                                                                                                                                                           _
                                                                                                                                                                                                           ^




                                                                                                                                                                                                            !
                                                                                                                                                                                                                               _
                                                                                                                                                                                                                               ^




                                                                                                                                                                                                                                !
                                                                                                                                   EAST BASIN

                                                                                                                         CONVAIR LAGOON
                                                                                                                                   LAUREL TO HAWTHORN
                                                                                                                                   STREET EMBAYMENT

                                                                                                                            FORMER CAMPBELL SHIPYARD                                              SHIPYARD
                                                                                                                                                                                                  SEDIMENT SITE
                                                                                                                                      Pacific Ocean
                                                                                                                                                                                                   BF GOODRICH                                _
                                                                                                                                                                                                                                              ^
                                                                                                                                                                                                                                              !
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_Vic.mxd




                                                                                              p
                                                                                                                                                                                                                                          CALIFORNIA




                                                                                          0                  1                   2                                         4
                                                                                                                                                                               Miles
                                                                                                                                                                                        Service Layer Credits: Sources: Esri, HERE,
                                                                                          The information included on this graphic representation has been compiled from a variety of
                                                                                                                                                                                        Garmin, USGS, Intermap, INCREMENT P,
                                                                                          sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                          warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                                                                                                                        NRCan, Esri Japan, METI, Esri China (Hong
                                                                                          use of such information. This document is not intended for use as a land survey product       Kong), Esri Korea, Esri (Thailand), NGCC, ©    SITE LOCATION
                                                                                          nor is it designed or intended as a construction design document. The use or misuse
                                                                                          of the information contained on this graphic representation is at the sole risk of the        OpenStreetMap contributors, and the GIS User
                                                                                          party using or misusing the information.
                                                                                                                                                                                        Community
                                                                                                                                                                                                                                       (SEE ABOVE)

                                                                                                                                                                                    PROJECT NO. 20193073
                                                                                                                                                                                                                            SAN DIEGO BAY
                                                                                                                                                                                                                                                            FIGURE

                                                                                                                                                                                                                       PCB INVESTIGATION SITES
                                                                                                                                                                                    DRAWN:          4/3/2019


                                                                                                                                                                                                                                                             1-3
                                                                                                                                                                                    DRAWN BY:              JP
                                                                                                                                                                                    CHECKED BY:          BG           SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                   MONSANTO
                                                                                                                                                                                    FILE NAME:                                  EXPERT REPORT
                                                                                                                               www.kleinfelder.com
                                                                                                                                                                                        20193073_Vic.mxd                    WILLIAM D. GOLIGHTLY, PE
                                                                               Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43926 Page 46 of
                                                                                                                     66




                                                                                                  p
                                                                                                                                                                                                              BUILDING 61




                                                                                                                                                                                                    !
                                                                                                                        OUTFALL NO. 1
                                                                                                                                                                                      !



                                                                                                                                                                                                            NORTH CAMPUS



                                                                                                                                                                                                                                                  TR   EET
                                                                                                                                                                                                                                              H S




                                                                                                                                                            OUTFALL NO. 2
                                                                                                                                                                                                        !
                                                                                                                                                                                                                            SOUTH CAMPUS




                                                                                                                                                           CHULA VISTA MARINA
                                                                                                                                                                                                                !
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteBFG.mxd




                                                                                                   San Diego Bay
                                                                                                                                                                             OUTFALL NO. 3
                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                L DITCH




                                                                                                                                                                                                            OUTFALL NO. 4
                                                                                                                                                                                                                                          !




                                                                                              0               350                  700                                    1,400
                                                                                                                                                                                 Feet

                                                                                              The information included on this graphic representation has been compiled from a variety of
                                                                                              sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                              warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                              use of such information. This document is not intended for use as a land survey product
                                                                                              nor is it designed or intended as a construction design document. The use or misuse
                                                                                                                                                                                            Service Layer Credits: © 2019 Microsoft
                                                                                              of the information contained on this graphic representation is at the sole risk of the        Corporation © 2019 DigitalGlobe ©CNES
                                                                                              party using or misusing the information.
                                                                                                                                                                                            (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                        PROJECT NO. 20193073                                                     FIGURE
                                                                                                                                                                                        DRAWN:          3/28/2019                 BF GOODRICH SITE

                                                                                                                                                                                                                                                                  2-1
                                                                                                                                                                                        DRAWN BY:              JP
                                                                                                                                                                                        CHECKED BY:            BG          SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                        MONSANTO
                                                                                                                                                                                        FILE NAME:                                   EXPERT REPORT
                                                                                                                                   www.kleinfelder.com
                                                                                                                                                                                          20193073_SiteBFG.mxd                   WILLIAM D. GOLIGHTLY, PE
                                                                                Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43927 Page 47 of
                                                                                                                      66




                                                                                                   p                                                                                                     ARCO TANK FARM




                                                                                                                                                                                                             CHEVRON TANK FARM



                                                                                                                                                                                             !
                                                                                                                                    BAE SYSTEMS

                                                                                                                                                                                                    !
                                                                                                                                                                             !
                                                                                                                                                                             (
                                                                                                                                                                                 SW9




                                                                                                                                                                                                     GENERAL DYNAMICS/NASSCO


                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                 SW9
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteShip.mxd




                                                                                               LEGEND
                                                                                                ( SW9 CITY OF SAN DIEGO
                                                                                                !
                                                                                                       SWCS OUTFALL




                                                                                               0               500                1,000                                    2,000
                                                                                                                                                                                  Feet

                                                                                               The information included on this graphic representation has been compiled from a variety of
                                                                                               sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                               warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                               use of such information. This document is not intended for use as a land survey product
                                                                                               nor is it designed or intended as a construction design document. The use or misuse
                                                                                                                                                                                             Service Layer Credits: © 2019 Microsoft
                                                                                               of the information contained on this graphic representation is at the sole risk of the        Corporation © 2019 DigitalGlobe ©CNES
                                                                                               party using or misusing the information.
                                                                                                                                                                                             (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                         PROJECT NO. 20193073                                                     FIGURE
                                                                                                                                                                                         DRAWN:          3/21/2019            SHIPYARD SEDIMENT SITE

                                                                                                                                                                                                                                                                   2-2
                                                                                                                                                                                         DRAWN BY:              JP
                                                                                                                                                                                         CHECKED BY:            BG          SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                         MONSANTO
                                                                                                                                                                                         FILE NAME:                                   EXPERT REPORT
                                                                                                                                    www.kleinfelder.com
                                                                                                                                                                                           20193073_SiteShip.mxd                  WILLIAM D. GOLIGHTLY, PE
                                                                                Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43928 Page 48 of
                                                                                                                      66




                                                                                                   p                !
                                                                                                                    (
                                                                                                                                                                                                  APPROXIMATE FOOTPRINT OF
                                                                                                                                                                                                  FORMER CAMPBELL SHIPYARD



                                                                                                                                                                                     !

                                                                                                                                                           !
                                                                                                                                                           (




                                                                                                                                                                                              !
                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                 SWITZER
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteCamp.mxd




                                                                                                                                                                                                                                                                 CREEK
                                                                                                                                                                                                                                                                 OUTFALL
                                                                                                                    San Diego Bay
                                                                                                                                                                                                                                                        !

                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                         (
                                                                                                   LEGEND
                                                                                                    ( CITY OF SAN DIEGO
                                                                                                    !
                                                                                                         SWCS OUTFALL




                                                                                               0               150                  300                                      600
                                                                                                                                                                                  Feet

                                                                                               The information included on this graphic representation has been compiled from a variety of
                                                                                               sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                               warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                               use of such information. This document is not intended for use as a land survey product       Service Layer Credits: © 2019 Microsoft
                                                                                               nor is it designed or intended as a construction design document. The use or misuse
                                                                                               of the information contained on this graphic representation is at the sole risk of the
                                                                                                                                                                                             Corporation © 2019 DigitalGlobe ©CNES
                                                                                               party using or misusing the information.                                                      (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                         PROJECT NO. 20193073                                                        FIGURE
                                                                                                                                                                                                                             CAMPBELL SHIPYARD SITE
                                                                                                                                                                                         DRAWN:         3/22/2019
                                                                                                                                                                                                                                     2018
                                                                                                                                                                                                                                                                      2-3
                                                                                                                                                                                         DRAWN BY:             JP
                                                                                                                                                                                         CHECKED BY:           BG          SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                        MONSANTO
                                                                                                                                                                                         FILE NAME:                                  EXPERT REPORT
                                                                                                                                    www.kleinfelder.com
                                                                                                                                                                                          20193073_SiteCamp.mxd                  WILLIAM D. GOLIGHTLY, PE
                                                                                 Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43929 Page 49 of
                                                                                                                       66




                                                                                                    p                 !
                                                                                                                      (
                                                                                                                                                                                                        APPROXIMATE FOOTPRINT OF
                                                                                                                                                                                                        FORMER CAMPBELL SHIPYARD
                                                                                                                                                                                                                                     HA
                                                                                                                                                                                                                                          RB
                                                                                                                                                                                                                                               OR
                                                                                                                                                                                                                                                    DR
                                                                                                                                                                                                                                                         IV
                                                                                                                                                                                                                                                            E




                                                                                                                                                                                              !


                                                                                                                                                                                                                                                    D
                                                                                                                                                                                                                                            VAR
                                                                                                                                                             !
                                                                                                                                                             (                                                                       O   ULE
                                                                                                                                                                                                                                  KB
                                                                                                                                                                                                                            PAR




                                                                                                                                                                                                    !
                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                    SWITZER
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteCamp1.mxd




                                                                                                                                                                                                                                                                    CREEK
                                                                                                                                                                                                                                                                    OUTFALL
                                                                                                                      San Diego Bay
                                                                                                                                                                                                                                                                !


                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                (
                                                                                                    LEGEND
                                                                                                     ! CITY OF SAN DIEGO
                                                                                                     (
                                                                                                          SWCS OUTFALL




                                                                                                0               150                  300                                      600
                                                                                                                                                                                   Feet

                                                                                                The information included on this graphic representation has been compiled from a variety of
                                                                                                sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                                warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                                use of such information. This document is not intended for use as a land survey product
                                                                                                nor is it designed or intended as a construction design document. The use or misuse               AERIAL SOURCE:
                                                                                                of the information contained on this graphic representation is at the sole risk of the
                                                                                                party using or misusing the information.                                                          GOOGLE EARTH, JANUARY 2000

                                                                                                                                                                                          PROJECT NO. 20193073                                                          FIGURE
                                                                                                                                                                                                                       FORMER CAMPBELL SHIPYARD SITE
                                                                                                                                                                                          DRAWN:           3/22/2019
                                                                                                                                                                                                                                   2000
                                                                                                                                                                                                                                                                         2-4
                                                                                                                                                                                          DRAWN BY:              JP
                                                                                                                                                                                          CHECKED BY:            BG       SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                       MONSANTO
                                                                                                                                                                                          FILE NAME:                                EXPERT REPORT
                                                                                                                                     www.kleinfelder.com
                                                                                                                                                                                          20193073_SiteCamp1.mxd                WILLIAM D. GOLIGHTLY, PE
                                                                                 Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43930 Page 50 of
                                                                                                                       66




                                                                                                     p                                                                                                                  !
                                                                                                                                                                                                                                FORMER GENERAL DYNAMICS
                                                                                                                                                                                                                                LINDBERGH FIELD PLANT




                                                                                                                                               SDIA LINDBERGH FIELD



                                                                                                     !


                                                                                                                                   FORMER TELEDYNE RYAN
                                                                                                                                   AERONAUTICAL FACILITY
                                                                                                                        !
                                                                                                                                        !




                                                                                                                                                                                                                            SOLAR TURBINES
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteLaural.mxd




                                                                                                                   U.S. COAST GUARD                                                             CENTRAL
                                                                                                                                                                                               EMBAYMENT
                                                                                                                                                                            LHE
                                                                                                                                                                            WEST                                     LHE EAST


                                                                                                                    San Diego Bay




                                                                                                 0               350                  700                                    1,400
                                                                                                                                                                                    Feet

                                                                                                 The information included on this graphic representation has been compiled from a variety of
                                                                                                 sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                                 warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                                 use of such information. This document is not intended for use as a land survey product        Service Layer Credits: © 2019 Microsoft
                                                                                                 nor is it designed or intended as a construction design document. The use or misuse
                                                                                                 of the information contained on this graphic representation is at the sole risk of the
                                                                                                                                                                                                Corporation © 2019 DigitalGlobe ©CNES
                                                                                                 party using or misusing the information.                                                       (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                           PROJECT NO. 20193073                                                      FIGURE
                                                                                                                                                                                           DRAWN:          3/28/2019        LAUREL HAWTHORN EMBAYMENT

                                                                                                                                                                                                                                                                      2-5
                                                                                                                                                                                           DRAWN BY:               JP
                                                                                                                                                                                           CHECKED BY:            BG           SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                            MONSANTO
                                                                                                                                                                                           FILE NAME:                                    EXPERT REPORT
                                                                                                                                      www.kleinfelder.com
                                                                                                                                                                                            20193073_SiteLaural.mxd                  WILLIAM D. GOLIGHTLY, PE
                                                Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43931 Page 51 of
                                                                                      66
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_Solar.mxd


                                                                                                                            !




                                   OUTFALLS

                                                                                                                !

                                                                                                !

                                                                             !




                                                                                               San Diego Bay




SOURCE:
SANITARY/STORM SEWERS AND WATER LINES,                                                                                          PROJECT NO. 20193073                                            FIGURE
SOLAR TURBINES INCORPORATED - HARBOR                                                                                            DRAWN:        3/22/2019
                                                                                                                                                              SOLAR TURBINES
                                                                                                                                                            SWCS OUTFALLS TO LHE
                                                                                                                                                                                                 2-6
DRIVE FACILITY, FIGURE 2, BY ARCADIS,
DATED 02/09/2000                                                                                                                DRAWN BY:           JP
 The information included on this graphic representation has been compiled from a variety of
 sources and is subject to change without notice. Kleinfelder makes no representations or                                       CHECKED BY:         BG    SAN DIEGO UNIFIED PORT DISTRICT VS.
 warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
 use of such information. This document is not intended for use as a land survey product                                                                               MONSANTO
 nor is it designed or intended as a construction design document. The use or misuse                                            FILE NAME:                          EXPERT REPORT
 of the information contained on this graphic representation is at the sole risk of the               www.kleinfelder.com
 party using or misusing the information.                                                                                          20193073_Solar.mxd           WILLIAM D. GOLIGHTLY, PE
                                                                                  Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43932 Page 52 of
                                                                                                                        66




                                                                                                                                                                          FORMER GDLFP




                                                                                                                                                                       SDIA LINDBERGH FIELD
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_LHEoutfalls.mxd




                                                                                                                                                                        FORMER
                                                                                                                                                                       TELEDYNE
                                                                                                                                                                         RYAN
                                                                                                                                                                     AERONAUTICAL
                                                                                                  Source:
                                                                                                  Amec Foster Wheeler Environment
                                                                                                  and Infrastructure, Inc. 2015. Final
                                                                                                  Sediment Chemistry Assessment
                                                                                                  Report, Laurel Hawthorn Central
                                                                                                  Embayment, San Diego Bay,
                                                                                                  San Diego California. April.
                                                                                                   The information included on this graphic representation has


                                                                                                                                                                                                      LHCE
                                                                                                   been compiled from a variety of sources and is subject to
                                                                                                   change without notice. Kleinfelder makes no representations
                                                                                                   or warranties, express or implied, as to accuracy,
                                                                                                   completeness, timeliness, or rights to the use of such
                                                                                                   information. This document is not intended for use as a land
                                                                                                   survey product nor is it designed or intended as a construction
                                                                                                   design document. The use or misuse of the information
                                                                                                   contained on this graphic representation is at the sole risk of
                                                                                                   the party using or misusing the information.



                                                                                                                                                                       PROJECT NO. 20193073                                             FIGURE
                                                                                                                                                                       DRAWN:        3/22/2019     SWCS OUTFALLS TO LHE

                                                                                                                                                                                                                                         2-7
                                                                                                                                                                       DRAWN BY:           JP
                                                                                                                                                                       CHECKED BY:         BG     SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                               MONSANTO
                                                                                                                                                                       FILE NAME:                           EXPERT REPORT
                                                                                                                                        www.kleinfelder.com
                                                                                                                                                                       20193073_LHEoutfalls.mxd         WILLIAM D. GOLIGHTLY, PE
                                                                                  Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43933 Page 53 of
                                                                                                                        66




                                                                                                      p
                                                                                                                                                                                FORMER TELEDYNE RYAN AERONAUTICAL




                                                                                                           FORMER HARBOR DRIVE
                                                                                                              TEST FACILITY

                                                                                                                                                                                                           CONVAIR
                                                                                                                                                                                                           LAGOON
                                                                                                                                                                                                                                            U.S. COAST GUARD


                                                                                                                       EAST BASIN
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteConvair.mxd




                                                                                                                                                                                                            San Diego Bay




                                                                                                  0               300                  600                                    1,200
                                                                                                                                                                                     Feet

                                                                                                  The information included on this graphic representation has been compiled from a variety of
                                                                                                  sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                                  warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                                  use of such information. This document is not intended for use as a land survey product
                                                                                                  nor is it designed or intended as a construction design document. The use or misuse
                                                                                                                                                                                                Service Layer Credits: © 2019 Microsoft
                                                                                                  of the information contained on this graphic representation is at the sole risk of the        Corporation © 2019 DigitalGlobe ©CNES
                                                                                                  party using or misusing the information.
                                                                                                                                                                                                (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                            PROJECT NO. 20193073                                                     FIGURE
                                                                                                                                                                                            DRAWN:         3/21/2019                  CONVAIR LAGOON

                                                                                                                                                                                                                                                                      2-8
                                                                                                                                                                                            DRAWN BY:              JP
                                                                                                                                                                                            CHECKED BY:           BG           SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                            MONSANTO
                                                                                                                                                                                            FILE NAME:                                   EXPERT REPORT
                                                                                                                                       www.kleinfelder.com
                                                                                                                                                                                            20193073_SiteConvair.mxd                 WILLIAM D. GOLIGHTLY, PE
                                                Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43934 Page 54 of
                                                                                      66
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_ConvairLag.mxd




                                                                                               FORMER TELEDYNE RYAN AERONAUTICAL




             FORMER HARBOR DRIVE TEST FACILITY
                                                                                                             !
                                                                                                         !




                                                                                                                               !
                                                                                                   54"
                                                                                                                         !
                                                                                                                   30"             30"
                                                                                                                             60"




                                                                                                                         PROJECT NO. 20193073                                            FIGURE
                                                                                                                         DRAWN:        3/21/2019
                                                                                                                                                        SWCS OUTFALLS TO
                                                                                                                                                         CONVAIR LAGOON
                                                                                                                                                                                          2-9
                                                                                                                         DRAWN BY:           JP
 The information included on this graphic representation has been compiled from a variety of
 sources and is subject to change without notice. Kleinfelder makes no representations or                                CHECKED BY:         BG    SAN DIEGO UNIFIED PORT DISTRICT VS.
 warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
 use of such information. This document is not intended for use as a land survey product                                                                        MONSANTO
 nor is it designed or intended as a construction design document. The use or misuse                                     FILE NAME:                          EXPERT REPORT
 of the information contained on this graphic representation is at the sole risk of the            www.kleinfelder.com
 party using or misusing the information.                                                                                20193073_ConvairLag.mxd         WILLIAM D. GOLIGHTLY, PE
                                                                               Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43935 Page 55 of
                                                                                                                     66




                                                                                                                                                                                                                                               FORMER TELEDYNE RYAN
                                                                                                                                                                                                                                                   AERONAUTICAL
                                                                                                                                                                                                                                                                           p
                                                                                                  3380 NORTH
                                                                                                  HARBOR DRIVE
                                                                                                                                                           !
                                                                                                                                                                                                          FORMER HARBOR DRIVE
                                                                                                                                                                                                             TEST FACILITY
                                                                                                                                                             !


                                                                                                                                                                                            TOW BASIN
                                                                                                                               !




                                                                                                                                                                                                           EAST BASIN
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_SiteTow.mxd




                                                                                                                        LOCKHEED MARINE
                                                                                                                        TERMINAL AND RAILWAY




                                                                                              0               250                  500                                    1,000
                                                                                                                                                                                 Feet

                                                                                              The information included on this graphic representation has been compiled from a variety of
                                                                                              sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                              warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                              use of such information. This document is not intended for use as a land survey product         Service Layer Credits: © 2019 Microsoft
                                                                                              nor is it designed or intended as a construction design document. The use or misuse
                                                                                              of the information contained on this graphic representation is at the sole risk of the
                                                                                                                                                                                              Corporation © 2019 DigitalGlobe ©CNES
                                                                                              party using or misusing the information.                                                        (2019) Distribution Airbus DS © 2019 HERE

                                                                                                                                                                                        PROJECT NO. 20193073                                                      FIGURE
                                                                                                                                                                                        DRAWN:           3/22/2019                        EAST BASIN

                                                                                                                                                                                                                                                                  2-10
                                                                                                                                                                                        DRAWN BY:               JP
                                                                                                                                                                                        CHECKED BY:            BG           SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                         MONSANTO
                                                                                                                                                                                        FILE NAME:                                    EXPERT REPORT
                                                                                                                                   www.kleinfelder.com
                                                                                                                                                                                          20193073_SiteTow.mxd                    WILLIAM D. GOLIGHTLY, PE
                                                Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43936 Page 56 of
                                                                                      66
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_Harbor.mxd




                                                                                                                            EAST BASIN SWCS OUTFALLS




                                                                                                                                           !
                                                                                                                !                                                      !

                                                                                                                                                                                                TOW BASIN




                                                                                               San Diego Bay




                                                                                                                                                         HARBOR DRIVE TEST FACILITY
                                                                                                                               PROJECT NO. 20193073                                              FIGURE
                                                                                                                               DRAWN:        3/22/2019   SWCS SYSTEM AND OUTFALLS
                                                                                                                                                             TO THE EAST BASIN
                                                                                                                                                                                                  2-11
                                                                                                                               DRAWN BY:           JP
 The information included on this graphic representation has been compiled from a variety of
 sources and is subject to change without notice. Kleinfelder makes no representations or                                      CHECKED BY:         BG     SAN DIEGO UNIFIED PORT DISTRICT VS.
 warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
 use of such information. This document is not intended for use as a land survey product                                                                               MONSANTO
 nor is it designed or intended as a construction design document. The use or misuse                                           FILE NAME:                           EXPERT REPORT
 of the information contained on this graphic representation is at the sole risk of the               www.kleinfelder.com
 party using or misusing the information.                                                                                        20193073_Harbor.mxd            WILLIAM D. GOLIGHTLY, PE
                                                                            Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43937 Page 57 of
                                                                                                                  66




                                                                                                                                                                                2433     ^_^
                                                                                                                                                                                         _^ _




                                                                                                                                                                                          !
                                                                                                                                                                                          !


                                                                                                                                                                                                   !
                                                                                                                                                                           #
                                                                                                                                                                           *


                                                                                                                                                                                                                                          SHIPYARD
                                                                                                                                                                                                            _ 2231
                                                                                                                                                                                                            ^                             SEDIMENT SITE




                                                                                                                                                                                                             !
                                                                                                                                            2441                                                                #
                                                                                                                                                                                                                *
                                                                                                                                        #
                                                                                                                                        *                                                                              2257

                                                                                                                                                                                                                    2265 #
                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                 ^




                                                                                                                                                                                                                                !
                                                                                                                                                                                                                       2256 #




                                                                                                                                                                                                                              !
                                                                                                                                                                                                                            *#
                                                                                                                                                                                                                             *# *2258
                                                                                                                                                                                                                       2241 #
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                2242              #
                                                                                                                                                                                                                                  *
                                                                                                                                 EAST BASIN                                                                         #
                                                                                                                                                                                                                    * #
                                                                                                                                                                                                                      *         2260
                                                                                                                                                                                                                       2243
                                                                                                                          CONVAIR LAGOON

                                                                                                                                    LAUREL TO HAWTHORN
                                                                                                                                    EMBAYMENT
                                                                                                                                                                                                                              * 2235
                                                                                                                                                                                                                              #
                                                                                                                                                   CAMPBELL SHIPYARD

                                                                                                                                       Pacific Ocean                                                BF GOODRICH
                                                                                                                                                                                                                                  #
                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                ^
                                                                                                                                                                                                                                  2238
\\sandiego\sandiego-data\GRAPHICS\_clients\PortOfSanDiego\20193073\MXD\20193073_Vic1.mxd




                                                                                               p
                                                                                                                                                                                                                 LEGEND
                                                                                                                                                                                                                    _
                                                                                                                                                                                                                    ^         PCB SITES

                                                                                                                                                                                                                    #
                                                                                                                                                                                                                    *         SHIPYARD SEDIMENT SITE REFERENCE STATIONS




                                                                                           0                  1                   2                                         4
                                                                                                                                                                                Miles
                                                                                                                                                                                         Service Layer Credits: Sources: Esri, HERE,
                                                                                           The information included on this graphic representation has been compiled from a variety of
                                                                                                                                                                                         Garmin, USGS, Intermap, INCREMENT P,
                                                                                           sources and is subject to change without notice. Kleinfelder makes no representations or
                                                                                           warranties, express or implied, as to accuracy, completeness, timeliness, or rights to the
                                                                                                                                                                                         NRCan, Esri Japan, METI, Esri China (Hong
                                                                                           use of such information. This document is not intended for use as a land survey product       Kong), Esri Korea, Esri (Thailand), NGCC, ©
                                                                                           nor is it designed or intended as a construction design document. The use or misuse
                                                                                           of the information contained on this graphic representation is at the sole risk of the        OpenStreetMap contributors, and the GIS User
                                                                                           party using or misusing the information.
                                                                                                                                                                                         Community


                                                                                                                                                                                                                         SHIPYARD SEDIMENT SITE
                                                                                                                                                                                     PROJECT NO. 20193073                                                     FIGURE

                                                                                                                                                                                                                          REFERENCE LOCATIONS
                                                                                                                                                                                     DRAWN:         3/21/2019


                                                                                                                                                                                                                                                                3-1
                                                                                                                                                                                     DRAWN BY:             JP
                                                                                                                                                                                     CHECKED BY:          BG            SAN DIEGO UNIFIED PORT DISTRICT VS.
                                                                                                                                                                                                                                     MONSANTO
                                                                                                                                                                                     FILE NAME:                                   EXPERT REPORT
                                                                                                                                www.kleinfelder.com
                                                                                                                                                                                        20193073_Vic1.mxd                     WILLIAM D. GOLIGHTLY, PE
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43938 Page 58 of
                                      66




                                  APPENDIX A

                                  Golightly CV




   20193073.001A/SDI19R92708                                         April 5, 2019
   © 2019 Kleinfelder                                            www.kleinfelder.com
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43939 Page 59 of
                                      66

 WILLIAM GOLIGHTLY P.E., ENV. S.P.
 Senior Principal Environmental Engineer

 Summary of Experience
 Mr. Golightly has over 30 years of environmental engineering experience with 24 years of experience
 in the San Diego Area. He has a unique educational background, including degrees in both geology
 and engineering. This has provided him a strong platform for an extensive career studying the fate,
 transport and cleanup of hazardous contaminants released to the environment. Mr. Golightly has
 investigated, evaluated remedial alternatives and implemented remedial actions for sites impacted by
 polychlorinated biphenyl’s (PCBs), dioxins and furans, halogenated volatile organic compounds
 (HVOCS), polycyclic aromatic hydrocarbons (PAHs), petroleum hydrocarbons and priority pollutant
 metals. Mr. Golightly has used his expertise to assist public and private clients including the San Diego
 Unified Port District, the US Navy, the Air National Guard, the Arizona Department of Environmental
 Quality, the California Department of Toxic Substances Control, USEPA, the Los Angeles Department
 of Water and Power (LADWP), the Los Angeles County Metropolitan Transportation Authority, the San
 Diego County Regional Airport Authority, major oil companies, aerospace manufacturers, private
 developers, and hospitals. He has a working knowledge of the regulatory frame-work including: TSCA,
 RCRA, CERCLA and state administered programs. Mr. Golightly has also been retained to provide
 expert testimony and to provide expert third party review of work products.

 Education
 MS, Civil Engineering (Environmental Emphasis). Arizona State University, Arizona, 1989
 BS, Geology. East Carolina University, North Carolina, 1984

 Registrations/Certifications
 Professional Engineer (P.E.) - Civil, No.C58959, California, CA, 1999
 Professional Engineer (P.E.) - Civil, No.27815, Arizona, AZ, 1994
 Envision Sustainability Professional (Env. S.P.) 2018

 Professional Affiliations
 Industrial Environmental Association of San Diego County

 Project Experience
 Environmental Investigations and Remediation

 Los Angeles Department of Water and Power, Sylmar Converter Station
 Project manager and senior technical consultant for a multifaceted RCRA facility investigation at a major
 electrical converting station in north Los Angeles. Chemicals of concern (COCs) include PCBs,
 petroleum hydrocarbons, HVOCs, mercury and other metals. Affected media include indoor air, building
 materials, soil, sediment and groundwater. Mr. Golightly is responsible for regulatory agency
 negotiation, compilation of site history, development of a site conceptual model, identifying data gaps;
 preparation of work plans and supporting quality assurance project plans to fulfill date gaps;
 implementing field investigations and providing engineering and regulatory support to assist the client
 in decision making and regulatory negotiations.

 Los Angeles Department of Water and Power, TSCA Training Seminar
 Developed and implemented a training seminar to familiarize LADWP project managers with the
 requirements of PCB assessment and remediation under TSCA.



                                                Page 1 of 3
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43940 Page 60 of
                                      66         William Golightly P.E., ENV. S.P.

 Tenth Avenue Marine Terminal Investigative Order Support, San Diego Unified Port District, CA
 In response to an Investigative Order issued by the San Diego Regional Water Quality Control Board,
 Mr. Golightly was retained by the San Diego Unified Port District (SDUPD) General Counsel’s office to
 lead an investigation of San Diego Bay sediment adjacent to the Tenth Avenue Marine Terminal (TAMT)
 and associated upland areas, to assess the nature and extent of chemicals of concern (COCs) in the
 San Diego Bay and upland areas discharging storm water to the San Diego Bay . Principal COCs
 include PCBs, polychlorinated terphenyls (PCTs), pesticides, PAHs and priority pollutant metals. Mr.
 Golightly is serving as the overall project manager and the senior technical consultant for this ongoing
 investigation.

 Former Campbell Shipyard Sediment Cap Recontamination Study, San Diego Unified Port
 District, CA
 Mr. Golightly was retained by the SDUPD to design and oversee a study to evaluate potential upland
 sources responsible for PCBs, PAHs and petroleum hydrocarbon recontamination of the former
 Campbell Shipyard engineered sediment cap. Mr. Golightly was responsible for preparation of a
 conceptual site model identifying potential pathways for contaminants to enter the San Diego Bay near
 the engineered cap; a comprehensive review of land use, historical industrial activities and remedial
 actions to identify potential sources for contaminants; and preparation of an investigation plan to
 validate the conceptual site model and provide data to assist the SDUPD in identify potential sources.

 Metropolitan Transit System Tidelands Lease-hold Investigation, San Diego Unified Port District,
 CA
 Mr. Golightly is the project manager and lead technical consultant for an ongoing investigation of the
 portion of the Metropolitan Transit System’s Imperial Ave. Maintenance yard lying within SDUPD
 jurisdiction. The investigation included a comprehensive historical review of the site ownership,
 historical activity and regulatory history and two phases of field investigation. COCs found at the site,
 including PCBs and PAHs, have potential to be transported and discharged to the nearby Switzer Creek
 by storm water and conveyed to the San Diego Bay. This ongoing investigation will also provide data
 to support the response to the TAMT Investigative Order.

 Former General Dynamics Site, San Diego County Regional Airport Authority, San Diego CA
 Project manager and senior technical consultant responsible for the design and implementation of a
 comprehensive investigation of the former General Dynamics facility, north of Lindbergh Field, for the
 presence of hazardous materials, including HVOCs, PCBs, metals and petroleum hydrocarbons. Used
 historical photographs, global positioning technology (GPS) and geographic information systems (GIS)
 to identify former site structures on the currently vacant site and to design the sampling and analysis
 plan for the facility. Conducted human health risk assessments to evaluate the exposure pathways and
 risk associated with residual contaminants on site, and to evaluate the extent of remediation or
 mitigation needed prior to site redevelopment.

 Signet Armorlite, San Marcos, San Diego, CA
 Project manager and senior technical consultant responsible for assessment and remediation of
 chlorinated solvent-contaminated soil and groundwater at a San Diego area eyeglass manufacturing
 facility. Project involved multiple phases of subsurface investigation in complex paleo-marine
 sediments. A 100-scfm-multiphase extraction system was designed to simultaneously extract
 subsurface vapor and water and enhance subsurface vapor transfer. System successfully removed
 more than 600 pounds of solvents from the subsurface.

 Boeing Realty Corp. Long Beach, CA
 Principal engineer responsible for performing feasibility evaluations to facilitate the selection of remedial
 actions at a former aircraft manufacturing facility in southern California. The remedial actions are being
 performed in cooperation with the Los Angeles Regional Water Quality Control Board as part of a
 proposed mixed use commercial, residential, and recreational redevelopment plan. Numerous feasibility


                                                  Page 2 of 3
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43941 Page 61 of
                                      66         William Golightly P.E., ENV. S.P.

 evaluations have been performed to evaluate technologies and technology applications for the
 remediation of soil and groundwater impacted by HVOCs, PCBs, petroleum hydrocarbons, and metals.

 Third Party Review/Litigation Support

 Expert Witness, Bayless Investment and Trading Company, Phoenix, AZ
 Provided expert witness services on behalf of the plaintiff to support legal actions being taken against
 former tenants. Provided deposition and trial testimony regarding the subsurface fate and transport of
 petroleum hydrocarbon contaminants.

 Expert Witness, Electronics Manufacturer, San Diego, CA
 Provided expert witness testimony during an arbitration to assess financial responsibility for plant
 improvements completed to comply with design requirement for hazardous waste treatment systems
 contained Title 22 California Code of Regulations.

 Expert Witness, MKR Properties vs Palomar Plating, Escondido CA
 Provided expert witness testimony on behalf of the plaintiff, MKR Properties, seeking cost recovery from
 the former property owner for environmental investigation and remediation costs. Provided deposition
 and trial testimony regarding contaminant fate and transport, investigation and remediation techniques
 and costs.

 Playa Capital Corp., Playa Vista, CA
 Participated in value engineering session as an outside reviewer for the design of dual phase extraction
 and groundwater remediation system to be installed at the former Hughes Aircraft manufacturing facility.
 Provided detailed third-party review of original and revised design documents, participated in a 3-day
 value engineering session and provided third party review of bid documents for the system installation.

 Greyhound Bus Facility/Dobson and Rowhouse Properties, California Regional Water Quality
 Control, San Diego, CA
 Third party expert retained to rescind a Cleanup and Abatement Order following remedial actions at the
 site. Also, retained by the San Diego Centre City Development Corporation to provide litigation support
 for cost recovery efforts.

 Costco Wholesale, Santee, CA
 Provided third party oversight for remedial investigation being performed at a Costco facility in Santee,
 California. Groundwater impacted with perchloroethene from an adjacent dry-cleaning establishment
 migrated beneath the Costco facility. Provided review and comment of responsible party consultant
 work plans and reports as well as oversight during the field investigation.

 Third Party Review, Menlo Park, CA
 Provided third party review of environmental documentation for the acquisition of an environmentally
 impaired semiconductor manufacturing facility. Provided expert professional opinion of potential
 environmental liabilities and co-coordinated with the lending institution on behalf of the client.




                                                Page 3 of 3
Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43942 Page 62 of
                                      66




                                  APPENDIX B

                               Documents Reviewed




   20193073.001A/SDI19R92708                                         April 5, 2019
   © 2019 Kleinfelder                                            www.kleinfelder.com
    Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43943 Page 63 of
                                          66


Footnote
                                                     Document Reference
Number
            California Regional Water Quality Control Board – San Diego Region, 1986. Cleanup and
1           Abatement Order No. 86-92 for Teledyne Ryan Aeronautical Near Lindbergh Field, San Diego
            Count. October 20.
            McCain, B.B., S.L. Chan, M.M. Krahn, D.W. Brown, M.S. Myers, J.T. Landahl, S. Pierce, R.C.
2           Clark, Jr., and U. Varanasi. 1992. Chemical Contamination and Associated Fish Diseases in San Diego
            Bay. Environ. Sci. Technol., 26:725–733.
            State of California Office of Environmental Health Hazard Assessment
3           (https://oehha.ca.gov/fish/press-release/press-release-fish/state-fish-consumption-advisories-
            san-diego-bay-and-mission).
            California Water Resources Control Board
4           (https://www.waterboards.ca.gov/water_issues/programs/tmdl/2014_16state_ir_reports/00062.s
            html#33669).
            Windward, LLC, 2019. Development and Application of a San Diego Bay PCB Bioaccumulation Model
5
            for Spotted Bass. April 5.

            The Bodhi Group, 2013. Report of Source Evaluation of Waste at Outfall 4, L-Ditch and Goodrich
6
            Aerospace Facilities, Chula Vista, California. December.

            The Bodhi Group Inc. 2014. Source Identification of PCB Impacts in H Street Former Goodrich
7
            Aerostructures Facility, Chula Vista, California. Prepared for the San Diego Unified Port District. March.

            Haley and Aldrich, 2018. Stormwater Pollution Prevention Plan, 850 Lagoon Drive, Chula Vista,
8
            California. February.

            Secor International Inc. 1999. Phase I and Phase II Site Investigation, BF Goodrich Aerospace
9
            Aerostructures Group (Formerly Rohr Inc.), Chula Vista, California. October 25.

            Haley & Aldrich, Inc. 2012. L-Ditch Remediation Completion Report, Goodrich South Campus, Chula
10
            Vista, California. April 27.

            California Regional Water Quality Control Board – San Diego Region, 1998. Cleanup and Abatement
11          Order No. 98-08 Aerostructures Group of BF Goodrich Aerospace (formerly Rohr, Inc.) and the BF
            Goodrich Company, 850 Lagoon Drive, Chula Vista, San Diego County, California. Revised April 2, 1998.

            California Regional Water Quality Control Board – San Diego Region, 2014. Cleanup and Abatement
            Order No. R9-2014-0019 an Order Directing Rohr and Goodrich Corporation to Cleanup and Abate the
12
            Effects of Waste and Submit Technical and Monitoring Reports Pertaining to Corrective Actions at the
            Former Rohr/Goodrich South Campus Facility, Chula Vista San Diego County. June 24.
            San Diego Unified Port District, 2013. Petition to Review Decision, In re National Pollution Discharge
            Elimination System (NPDES) Permit and Waste Discharge Requirements for Discharges from Municipal
13
            Separate Storm Sewer System (MS4) Draining the Watersheds within the San Diego Region, Order No.
            R9-2013-0001. June 7.

            Booth, Susan E, REA-I, RG, 2004. Historical Study San Diego Bay Waterfront, Sampson Street to 28th
14
            Street, San Diego, California. June 30.

            Tetra Tech 2016, Historical Study of Shipyard Sites on the Sn Diego Bay Waterfront, Cesar Chavez
15
            Parkway to Sicard Street. September.
 Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43944 Page 64 of
                                       66



         San Diego Regional Water Quality Control Board – San Diego Region, 2012. Cleanup and Abatement
         Order No. R9-2012-0024, National Steel and Shipbuilding Company, BAE Systems San Diego Ship
16
         Repair, Inc., City of San Diego, Campbell Industries, San Diego Gas and Electric, United States Navy,
         San Diego Unified Port District, Shipyard Sediment Site, San Diego Bay, San Diego California.

         State Water Resources Control Board (SWRCB) 2014, Technical Report for Cleanup and Abatement
17
         Order No. R9-2012-0024, for the Shipyard Sediment Site. March 14.

         Ninyo & Moore, 2001. Limited Historical Study, San Diego Bay Waterfront, 5th Avenue to Crosby Street,
18
         San Diego, California, April 20.

         California Regional Water Quality Control Board – San Diego Region, 1995. Cleanup and Abatement
19       Order No. 95-21, Campbell Industries, Marine Construction and Design Company, Campbell Shipyards,
         501 East Harbor Drive, San Diego, California.

         California Regional Water Quality Control Board – San Diego Region, 2004. Order No R9-2004-0295
20       Waste Discharge Requirements for the Port of San Diego, Campbell Shipyard Bay Sediment Cap,
         Closure and Post Closure Maintenance, San Diego Bay. October 13.

         Amec Foster Wheeler, 2015. Final Eight Annual Report for Long-Term Monitoring of Sediment Cap,
21
         Former Campbell Shipyard, San Diego, California.

         Boyle Engineering 1968. Industrial Waste Concept Study for Solar, Division of International Harvester.
22
         June.

         ARCADIS Gerrity & Miller, Inc, 2000. 24-Inch Storm Drain Completion Report, Solar Turbines
23
         Incorporated, Harbor Facility Drive, San Diego, California. February 18.

         University of California, Davis, 2004. Sediment quality Assessment Study at the B Street/Broadway Piers,
24
         Downtown Anchorage, and Switzer Creek, San Diego Bay – Phase I Final Report.

         Geosyntec Consultants, 2015. Sediment Characterization Report for the Relined 24-inch Storm Drain
25       Outfall Vicinity, Solar Turbines Facility; Geosyntec Consultants, 2015. Sediment Characterization Report
         for the Southernmost 24-inch Storm Drain Outfall Vicinity, Solar Turbines Facility.

         California Reginal Water Quality Control Board – San Diego Region, 2018. Draft Investigative Order No.
         R9-2018-033, An Order Directing Solar Turbines, Inc. and Navistar, Inc. to Submit Technical Reports
26
         Pertaining to an Investigation of Sediment Pollutants in the Laurel Hawthorn Embayment of San Diego
         Bay, San Diego County, California. March 16.

         Brown and Caldwell and General Dynamics Convair Division, 1994. Phase I Environmental Baseline
27
         Assessment for Lindbergh Field Plant & Harbor Drive Testing Facility. November.

         Brown and Caldwell, 2006. Storm Drain Cleaning at the Former General Dynamics Site at Lindbergh
28
         Field. Presentation to the San Diego RWQCB. March 10.

         Kleinfelder, Inc. 2009. Phase II Environmental Site Assessment Report, Former General Dynamics
29
         Lindbergh Field Plant Facility, San Diego, California. December 11.

         Haley and Aldrich, Inc. 2011. CCTV Survey and Sediment Sampling Activities, Former General
30
         Dynamics Lindbergh Field Plant, San Diego, California. June 30.
 Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43945 Page 65 of
                                       66



         California Regional Water Quality Control Board-San Diego Region, 2014. Investigative Order No R9-
         2014-007, An Order Directing General Dynamics, the San Diego County Regional Airport Authority and
31       the San Diego Unified Port District to Submit Technical Reports Pertaining to an Investigation of
         Sediment Chemistry in the Laurel Hawthorn Central Embayment in San Diego Bay, San Diego County,
         California. June 18.

         Amec Foster Wheeler Environment & Infrastructure, Inc., 2015. Final Sediment Chemistry Assessment
32
         Report, Laurel Hawthorn Central Embayment, San Diego Bay, San Diego California. April

         California Regional Water Quality Control Board-San Diego Region, 2018. Draft Investigative Order No
         R9-2018-035, An Order Directing General Dynamics, the San Diego County Regional Airport Authority
33       and the San Diego Unified Port District to Submit Technical Reports Pertaining to an Investigation of
         Sediment Pollutants in the Laurel Hawthorn Embayment of San Diego Bay, San Diego County, California.
         June 18.

         Geosyntec Consultants 2005. Site Characterization Report, Airport/Former Teledyne Ryan Aeronautical
34
         Site, 2701 North Harbor Drive, San Diego, California. December 19.

         Geosyntec Consultants, 2010. PCB Characterization Report 2701 North Harbor Drive, San Diego,
35
         California. June 29

         Ramboll Environ, 2016. Summary of Available Data, Laurel Hawthorn Embayment, San Diego Bay,
36
         California. October.

         Geosyntec Consultants, 2012. Sediment Sampling Investigation Results, Downtown Anchorage and San
37
         Diego Bay Outfalls, 2710 North Harbor Drive, San Diego, California. November 5.

         Geosyntec Consultants, 2018. Post Remediation Performance Report for the 30-inch SWCS Outfall to
38
         the Laurel-Hawthorn Embayment East of 2710 North Harbor Drive, San Diego California.

         Geosyntec Consultants, 2007. Storm Drain Cleanout Report, Airport/Former Teledyne Ryan
39
         Aeronautical Site, 2701 North Harbor Drive, San Diego, California. March 16.

         California Regional Water Quality Control Board – San Diego Region, 1986. Investigation of
40
         Polychlorinated Biphenyls (PCBs) in the Convair Lagoon Portion of San Diego Bay. July 29.

         California Regional Water Quality Control Board – San Diego Region, 1998. Order No. 98-21, Waste
41       Discharge Requirements for Teledyne Ryan Aeronautical, Closure and Post-Closure Maintenance of the
         Convair Lagoon Sand Cap, San Diego Bay.
         California Regional Water Quality Control Board – San Diego Region, 2004. Clean up and Abatement
         Order R9-2004-0258 for TDY Industries, Inc. (f/k/a Teledyne Industries, Inc.) TDY Holdings,LLC and
42
         Teledyne Ryan Aeronautical Company, 2701 North Harbor Drive, San Diego, California. October 4
         (Revised May 17, 2005).

         Geosyntec Consultants, 2007-1012. Conviar Lagoon Storm Drain Sampling (Monitoring and Reporting
43
         Plan 98-21. August 1, 2007, July 1, 2008, June 18, 2009, May 28,2010, July 2, 2012.

         California Regional Water Quality Control Board – San Diego Region, 2015. Order No. R9-2015-0029,
44       Waste Discharge Requirements for TDY Holdings, LLC and TDY Industries, LLC, Post-Closure
         Maintenance and Monitoring of the Convair Lagoon San Cap, San Diego Bay.

         Geosyntec Consultants, 2013. 2013 Convair Lagoon Post Closure Monitoring Report, 2701 North Harbor
45
         Drive, San Diego, California. July 1.
 Case 3:15-cv-00578-WQH-AGS Document 452-3 Filed 10/01/19 PageID.43946 Page 66 of
                                       66



         Geosyntec Consultants, 2018. 2018 Convair Lagoon Post Closure Monitoring Report, 2701 North Harbor
46
         Drive, San Diego, California. August 14.

         Amec Foster Wheeler Environment & Infrastructure, Inc., 2016. Final Report Harbor Island East Basin
47
         Sediment Chemistry Sampling and Analysis Study, San Diego Bay, San Diego, California. July.

         Groundwater Technology, 1992. Baseline Environmental Study, General Dynamics Harbor Drive Test
48
         Facility, North Harbor Drive, San Diego, California. August 5.

         McLaren, 1991. Phase I Environmental Assessment for Lockheed Missiles and Space Company, San
49
         Diego, California.

         Tetra Tech, 2012. Site Assessment Report, Lockheed Marine Terminal and Railway, San Diego,
50
         California. June 28.

         California Regional Water Quality Control Board – San Diego Region, 2017. Cleanup and Abatement
         Order No. R9-2017-0021, An Order Directing Lockheed Martin Corporation to Clean Up and Abate the
51       Effects of Waste Discharged from the former Tow Basin and the Former Marine Terminal and Railway
         Facilities at 3380 North Harbor Drive and 1160 Harbor Island Drive to the East Basin of San Diego Bay,
         San Diego, California. April 4.

52       Windward Environmental LLC, 2016. Summary of Sediment Chemistry Data for the East Basin. July 28.

         California Environmental Protection Agency, Department of Toxic Substances Control, Docket No. I&/SE
53
         97/98-009, Imminent or Substantial Endangerment Determination and Remedial Action Order.

         California Regional Water Quality Control Board – San Diego Region. Addendum No. 4 to Cleanup and
54
         Abatement Order No. 86-92 for Teledyne Ryan Aeronautical Near Lindbergh Field, San Diego County.

         California Regional Water Quality Control Board – San Diego Region, 1995. Addendum No. 8 to Clean
55       up and Abatement Order No. 86-92 for Teledyne Ryan Aeronautical, 2701 Harbor Drive, San Diego, San
         Diego County.

         San Diego Regional Water Quality Control Board, 2015. Updated Background Analysis, Draft Remedial
58       Action Plan – Northwest Portion of the East Basin, San Diego Tow Basin and Marine Terminal Sites.
         September 16.
